Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03   Doc 395-5   Pg. 1 of
                                       111




                        EXHIBIT E
Case 17-06078-MM7        Filed 04/06/20    Entered 04/06/20 17:19:03       Doc 395-5     Pg. 2 of
                                             111


 1   Mette H. Kurth (SBN: 187100)
     mkurth@foxrothschild.com
 2   FOX ROTHSCHILD LLP
 3   1800 Century Park East, Suite 300
     Los Angeles, CA 90067-1506
 4   Telephone: 310.598.4150
     Facsimile: 310.556.9828
 5
     Attorneys for
 6

 7                              UNITED STATES BANKRUPTCY COURT
 8                              SOUTHERN DISTRICT OF CALIFORNIA
 9
     IN RE:                                            )   Case No.: 17-06078-MM11
10                                                     )
                                                       )   Chapter 11
11   CORE SUPPLEMENT TECHNOLOGY, INC.,                 )
     a California Corporation                          )   DEBTOR’S MOTION FOR ENTRY OF AN
12                                                     )   ORDER (1) APPROVING STALKING
                                                       )   HORSE, MARKETING AND OVERBID
13          Debtor and Debtor in Possession            )   PROCEDURES, AND SETTING FINAL
                                                       )   HEARING DATE; (2) APPROVING SALE
14                                                     )   FREE AND CLEAR AND RELATED
                                                       )   RELIEF; (3) APPROVING SETTLEMENT
15                                                     )   PURSUANT TO BANKRUPTCY RULE
                                                       )   9019; AND (4) APPROVING ASSUMPTION
16                                                     )   AND ASSIGNMENT OF CUSTOMER
                                                       )   ORDERS
17                                                     )
                                                       )   IMAGED FILE
18                                                     )
                                                       )   Judge:        Hon. Margaret M. Mann
19                                                     )   Dept:         1, Room 218
                                                       )   Date:         March 6th, 2018
20                                                     )   Time:         2:00 p.m.
                                                       )
21
     EMERGENCY MOTION FOR ENTRY OF ORDER (1) SETTING FINAL SALE HEARING;
22
      (2) APPROVING SALE FREE AND CLEAR AND RELATED RELIEF; (3) APPROVING
23               SETTLEMENT PURSUANT TO BANKRUPTCY RULE 9019 AND
          (4) APPROVING ASSUMPTION AND ASSIGNMENT OF CUSTOMER ORDERS
24
            CORE SUPPLEMENT TECHNOLOGY, INC., a California Corporation, the debtor and
25
     debtor-in-possession in the above captioned case (the “Debtor”), hereby files this Emergency Motion
26
     for an Order (1) Approving Stalking Horse, Marketing and Overbid Procedures and Setting Final
27
     Hearing; (2) Approving Sale Free and Clear and Related Relief; (3) Approving Settlement Pursuant
28
Case 17-06078-MM7           Filed 04/06/20     Entered 04/06/20 17:19:03         Doc 395-5      Pg. 3 of
                                                 111


 1   to Bankruptcy Rule 9019; and (4) Approving Assumption and Assignment of Customer Orders (the

 2   “Sale Motion”).

 3                                              JURISDICTION

 4          1.       The United States Bankruptcy Court for the Southern District of California (the

 5   “Court”) has jurisdiction over this Sale Motion pursuant to 28 U.S.C. §§ 157 and 1334.

 6          2.       Venue of this proceeding and this Sale Motion is proper in this district pursuant to 28

 7   U.S.C §§ 1408 and 1409.
            3.    The statutory predicates for the relief sought herein are Sections 105(a) and 363 of
 8

 9   title 11 of the United States Code (the “Bankruptcy Code”), and Rules 6004 and 6004-1 of the

10   Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

11                                           RELIEF REQUESTED
12          4.       On February 22, 2018, this Court entered an order establishing bidding procedures
13   and approving a stalking horse bidder. (See D.I. # 148). On March 9, 2018, this Court entered an
14
     order denying Debtor’s sale motion filed on February 19, 2018 without prejudice to Debtor’s right to
15
     file a renewed sale motion with additional evidentiary support.
16
            5.       By this Sale Motion, the Debtor seeks the authority to sell and transfer all rights, title,
17

18   and interest in certain of the Debtor’s assets (the “Included Assets”) in a public auction and seeks

19   entry of an order (a) setting an auction and final hearing date for sale of the assets; (b) approving the

20   sale of certain of the Debtor’s assets outside the ordinary course of business free and clear of all liens
21
     and encumbrances, subject to higher and better offers; (c) approving settlement pursuant to Fedr. R.
22
     Bankr. Pro. 9019; (d) approving the assumption and assignment of the Debtor’s open orders to the
23
     buyer;and (e) related relief.
24

25                                         STATEMENT OF FACTS

26   A.     Background

27          6.       On October 3, 2017 (the Petition Date”), the above captioned Debtor filed a voluntary
28   petition for relief under Chapter 11 of the Bankruptcy Code.

      ACTIVE\54309283.v1-3/15/18                          2
Case 17-06078-MM7           Filed 04/06/20    Entered 04/06/20 17:19:03        Doc 395-5      Pg. 4 of
                                                111


 1           7.      No trustee or examiner has been appointed in this Case, nor has an official committee

 2   of unsecured creditors (“Committee”) been formed. Richard Feferman of Corporate Recovery

 3   Associates, LLC (“CRA”) is the Debtor’s Chief Restructuring Officer (the “CRO”).

 4
             I.      The Sale Process
 5

 6           8.      On February 19, 2018, the Debtor filed and noticed a motion seeking, inter alia,

 7   approval of a sale of substantially all of the Debtor’s assets (the “First Sale Motion”). (See D.I. No’s.

 8   138 and 139). In support of the First Sale Motion the Debtor filed the Declaration of Joseph O'Dea in
 9   Support of Motion to Approve Sale Procedures and Set hearing for Sale (See D.I. No. 140); the
10
     Declaration of Richard Feferman in Support of Motion to Approve Sale Procedures and Set Hearing
11
     for Sale and various Errata filings thereto (See D.I. No. 141, 142, 145, 147). On February 22, 2018,
12
     this Court entered its Order Partially Granting Debtor’s Motion for Entry of an Order Approving
13

14   Stalking Horse, Marketing and Overbid Procedures, and Setting Final Sale Hearing (See D.I. No.

15   148).

16           9.      Ultimately, this Court denied the First Sale Motion without prejudice to the Debtor to
17
     file a renewed sale motion providing evidentiary support. (See D.I. No. 178). In the order denying
18
     the First Sale Motion, the Court held that: (a) the Debtor did not meet its burden to prove that
19
     secured lenders would be adequately protected 11 U.S.C. § 363(f); (b) the Debtor did not meet its
20
     burden to prove that the estate was receiving optimal value; (c) the Debtor did not persuade the
21

22   Court that the continuing decline in sale price was reasonable and that the purchase price reflected

23   fair value; (d) the Debtor failed to provide enough detail regarding marketing efforts; the Debtor did
24   not convince the Court that the sale as proposed would generate any value for the unsecured
25
     creditors; (e) the evidence presented showed a greater benefit to Simpson than it did to the Debtor’s
26
     estate and creditors; (f) the Debtor failed to meet its burden under 11 U.S.C. §363(m) that Simpson
27
     was a good faith purchaser; and (g) the Debtor failed to meet its burden establishing the Simpson
28

      ACTIVE\54309283.v1-3/15/18                        3
Case 17-06078-MM7              Filed 04/06/20    Entered 04/06/20 17:19:03       Doc 395-5      Pg. 5 of
                                                   111


 1   was entitled to a general release of all claims.
 2
     B.        The Debtor’s Additional Marketing and Valuation Efforts
 3
               10.      In anticipation of the filing of this renewed Sale Motion, the Debtor, through its CRO,
 4
     contacted Tiger Capital Group, LLC (“Tiger”) and requested that it provide a proposal for
 5
     liquidating the Debtor’s assets together with an estimate of likely valuation ranges for those assets
 6
     on the secondary market. As further explained in the Feferman Declaration, Tiger’s Remarketing
 7
     Services Division has a wealth of experience providing assets appraisals and liquidation/disposition
 8
     services across a wide range of industries. Among other transactions, Tiger, in partnership with
 9
     Reich Brothers, recently conducted the liquidation and sale—either as a going concern or in lots—of
10
     substantially all the assets of Creation’s Garden, a multi-million dollar supplement company located
11
     in Valencia, CA. Tiger is therefore familiar with the Debtor’s industry, the nature of its inventory
12
     and equipment, and the secondary market for these assets and it is able to rapidly evaluate the
13
     Debtor’s assets and provide valuation estimates and a liquidation proposal.
14
               11.      On March 14, 2018, Tiger provided the following preliminary estimates:
15
                        a.      Tiger estimates that the equipment component of the Included Assets to be
16
     sold under the APA could be worth between $375,000 to $750,000 on the secondary market. Tiger
17
     could work on a fee basis to dispose of those assets over a period of roughly 90 days, or it purchase
18
     them at a discount for resale and remove them from the Debtor’s premises to Tiger’s own facilities
19
     within roughly 30 days.1
20
                        b.      Tiger estimates that Core’s accounts receivable could be worth approximately
21
     $200,000 on the secondary market. Tiger would consider purchasing them at a discount for resale.
22
                        c.      The portion of inventory consisting of items used for bulk packaging has
23
     limited liquidation value. By way of analogy, it is the commercial equivalent of mismatched
24
     Tupperware containers and lids, and sorting and selling these items will require disproportionate
25
     handling costs. Tiger estimates that the bulk packaging assets could be sold for around $15,000 to
26

27   1
           Tiger estimates that the equipment portion of the Excluded Assets could be worth between
28   $140,000 to $200,000.

         ACTIVE\54309283.v1-3/15/18                        4
Case 17-06078-MM7           Filed 04/06/20    Entered 04/06/20 17:19:03         Doc 395-5      Pg. 6 of
                                                111


 1   $20,000 on secondary markets. Tiger could undertake this work for a fee or purchase these assets

 2   outright at a discount for resale.

 3                   d.      Tiger indicated that Core’s perishable inventory has no liquidation value as it

 4   consists of powders, quarantined and expired inventory that is not marketable on the secondary

 5   market. Tiger cannot dispose of or purchase these assets.

 6           12.     In summary, Tiger has estimated that purchase offers for the Included Assets on the

 7   secondary market could range from $590,000 on the low end to $1.165 million on the high end. The

 8   liquidation value of these assets to the estate is lower than these resale values, as the estate would

 9   have to deduct the fees and expenses of Tiger or another liquidator and also account for the

10   administrative costs associated with maintaining these assets for an additional 90 days.

11   Alternatively, any purchase offer by Tiger would be net of transactional and carrying costs. Tiger

12   intends to provide a written proposal to the company by March 19, 2018, that will be filed that with

13   the Court once it is available.

14           13.     In addition, following the March 8 2018 sale hearing, the Debtor’s CRO reached out

15   to all parties previously contacted regarding the sale and invited them to submit bids for individual

16   assets or lots of assets. To date. None of these parties have responded to express interest in making

17   an offer.

18           14.     Based on the supplemental efforts, in particular, the valuation estimates provided by

19   Tiger, the Debtor believes that the Simpson sale provides significantly greater recoveries to the

20   estate than it could hope to achieve even under a best-case liquidation of the Included Assets subject

21   to the APA.

22   C.      The Amended APA and Improved Sales Terms

23

24           15.     In addition, following the hearing, in order to further address this Court’s concerns,

25   the Debtor’s CRO engaged in negotiations and improved the offer by $354,000.
            16.    As evidenced by the APA, attached hereto as Exhibit 2, Simpson is willing to
26

27   purchase the Included Assets for a purchase price of $1,454,000.00 (the “Purchase Price”, as further

28   described below), free and clear of all liens, claims and encumbrances of any kind. The Included

      ACTIVE\54309283.v1-3/15/18                         5
Case 17-06078-MM7           Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5   Pg. 7 of
                                                 111


 1   Assets consist of: (a) Debtor’s owned equipment; (b) its inventory, including supplies and raw
 2   materials and finished goods; (c) two trucks; (d) the Debtor’s goodwill and intellectual property as
 3
     well as the membership interests in its wholly owned subsidiary, Life Brand, LLC, which has no
 4
     operations but owns certain trade names, trademarks, and service markd related to the Debtor’s
 5
     business; (e) the Debtor’s open customer orders; and (f) all of the Debtor’s accounts receivable. The
 6

 7   Included Assets are identified more fully in the APA and Exhibits A-H thereto.

 8           17.     The Included Assets being sold to Simpson do not include the following assets (the

 9   “Excluded Assets”): (a) the Debtor’s leased equipment; (b) the Debtor’s unexpired real property
10   leases; (c) executory contracts, other than open customer orders; (d) cash, bank deposits and
11
     customer deposits; and (e) litigation claims including the estate’s avoidance actions, potential D&O
12
     claims, and any claim or causes of action with respect to the misuse, appropriation, or compromise
13
     of the intellectual property of the Debtor or its subsidiary. In addition, Simpson is not assuming any
14

15   of the Debtor’s liabilities other than its customer deposit liabilities.

16           18.     The Purchase Price under the APA is $1.454 million, which is comprised of (a) $1.0

17   million in cash; (b) the forgiveness of a $74,000 ordinary course administrative claim held by
18
     Simpson; and (c) the assumption of $380,000 in customer deposit liabilities.
19
             19.     While many of the APA’s terms are straightforward, the accompanying Declaration
20
     of Richard F. Fefferman provides additional background and explanation of the sale’s terms and
21
     mechanics.
22

23   D.      The Debtor’s Business Judgment

24           20.     The modified APA is superior to the original APA for the following reasons, among
25   others: (a) it resulted in a higher purchase price by $354,000, thereby resulting in a higher return to
26
     the Debtor’s estate; (b) it resulted in more cash available to the Debtor in the form of the Customer
27
     Deposits which, pursuant to the original APA, were part of the Included Assets; (c) it provides for a
28

      ACTIVE\54309283.v1-3/15/18                          6
Case 17-06078-MM7            Filed 04/06/20   Entered 04/06/20 17:19:03         Doc 395-5        Pg. 8 of
                                                111


 1   cap on any potential purchase price reductions related to the equipment; and (d) it provides for a
 2   waiver by Simpson of a post-petition claim in the approximate amount of $74,000. All of these
 3
     elements provide for an improvement in the position and are in the best interest of the Debtor’s
 4
     estate and creditors.
 5
              21.    The Debtor proposes to sell the Included Assets free and clear of all liens, claims and
 6

 7   encumbrances, and subject to higher and better offers at the auction (the “Auction”) scheduled by

 8   this Court in accordance with the terms and conditions previously approved pursuant to the prior

 9   order.
10
     E.       Evidentiary Record
11
              22.    As previously indicated, the Court requested additional evidence and support on
12
     several issues presented by the Debtor at its first sale hearing. (See ¶ 9, above). The Debtor submits
13
     that the Declarations of Richard Feferman and Joseph O’Dea provide the evidence and support
14

15   sought by this Court.

16
                        LEGAL BASIS FOR SALE AND BIDDING PROCEDURES
17
              23.    Section 363(b)(1) of the Bankruptcy Code provides that:
18
                     The trustee, after notice and a hearing, may use, sell, or lease, other
19                   than in the ordinary course of business, property of the estate, except
                     that if the debtor in connection with offering a product or a service
20                   discloses to an individual a policy prohibiting the transfer of
                     personally identifiable information about individuals to persons that
21                   are not affiliated with the debtor and if such policy is in effect on the
                     date of the commencement of the case, then the trustee may not sell or
22                   lease personally identifiable information to any person unless—

23                   (A) such sale or such lease is consistent with such policy; or

24                   (B) after appointment of a consumer privacy ombudsman in
                     accordance with section 332, and after notice and a hearing, the court
25                   approves such sale or such lease—

26                   (i) giving due consideration to the facts, circumstances, and conditions
                     of such sale or such lease; and
27
                     (ii) finding that no showing was made that such sale or such lease
28                   would violate applicable nonbankruptcy law.

      ACTIVE\54309283.v1-3/15/18                         7
Case 17-06078-MM7           Filed 04/06/20    Entered 04/06/20 17:19:03         Doc 395-5       Pg. 9 of
                                                111


 1   11 U.S.C. § 363(b)(1).

 2          24.      Although section 363 does not set forth a standard for determining when it is

 3   appropriate for a court to authorize the sale or disposition of a debtor’s assets, court have uniformly

 4   held that approval of a proposed sale of property pursuant to section 363(b) of the Bankruptcy Code

 5   is appropriate if the transaction is supported by the reasonable business judgment of the debtor. See

 6   Committee of Equity Security Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063 (2d Cir.

 7   1983); see also In re Fountain Imaging of N. Miami Beach, LLC, No. 06-12686, Docket Nos. 215-

 8   217 (Bankr. S.D. Fla. Dec. 14, 2006); In re Delaware & Hudson Ry. Co., 124 B.R. 169, 176 (D. Del.

 9   1991) (holding that a court must be satisfied that there is a “sound business reason” justifying the

10   preconfirmation sale of assets); In re Abbotts Dairies Pennsylvania, Inc., 788 F.2d 143 (3d Cir.

11   1986); Stephens Indus. v. McClung, 789 F.2d 386, 389-90 (6th Cir. 1986).

12          25.      In the instant case, the Debtor submits that the most important consideration in

13   assessing the Debtor’s business judgment is the consequences to the Debtor, its estate, creditors and

14   other parties in interest if the Debtor is not authorized to consummate an expeditious Sale of the

15   Included Assets for the highest possible value. Under the circumstances facing the Debtor, there is

16   no better alternative to maximize value for the benefit of the estate and its creditors.

17          26.      The Debtor submits that the factors described herein, which require a prompt Sale of

18   the Included Assets to preserve value for the estate, are entirely consistent with the longstanding

19   rationale for authorizing a sale outside a chapter 11 plan. See Lionel Corp.; Financial Assocs. V.

20   Loeffler (In re Equity Funding Corp. of America), 492 F.2d 793, 794 (9th Cir.), cert. denied, 419 U.S.

21   964 (1974) (“Other circuits have recognized the power of the bankruptcy court under chapter 11 to

22   authorize a sale of the debtor’s property under less than emergency conditions where such sale is

23   necessary to avoid deterioration in the value of the assets.”) (citations omitted). Indeed, in view of

24   the sales efforts engaged in by the Debtor and its professionals, in particular the CRO, the Debtor

25   believes that maximum value for the Included Assets will be obtained through the Auction process.

26                                        Sale Free and Clear of Liens

27          27.      This Court has the statutory authority to authorize the Sale of the Included Assets free

28   and clear of all liens, claims, interests or encumbrances. Pursuant to Section 363(f) of the

      ACTIVE\54309283.v1-3/15/18                         8
Case 17-06078-MM7            Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5      Pg. 10
                                                 of 111


 1   Bankruptcy Code, a debtor-in-possession may sell all or any part of its property free and clear of any

 2   and all liens, claims, encumbrances or interests if (i) such sale is permitted under applicable non-

 3   bankruptcy law, (ii) the party asserting such a lien, claim or interest consents to such sale, (iii) the

 4   interest is a lien and the purchase price for the property is greater than the aggregate amount of all

 5   liens on the property, (iv) the interest is the subject of a bona fide dispute, or (v) the party asserting

 6   the lien, claim or interest could be compelled, in a legal or equitable proceeding, to accept a money

 7   satisfaction for such interest. See, 11 U.S.C. §363 (f); In re Elliot, 94 B.R. 343, 345 (E.D. Pa.

 8   1988)(section 363 (f) is written in the disjunctive; the court may approve a sale “free and clear”

 9   provided at least one of the subsections is met”).

10          28. A debtor’s assets may be sold outside the ordinary course of business. Section 363(b)(1)

11   of the Bankruptcy Code provides that “[t]he trustee, after notice and a hearing, may use, sell, or

12   lease, other than in the ordinary course of business, property of the estate.” 11 U.S.C. §363(b)(1).

13   Courts interpreting section 363(b)(1) of the Bankruptcy Code have held that transactions should be

14   approved under section 363(b)(1) when (a) they are supported by the sound business judgment of the

15   debtor’s management; (b) interested parties are provided with adequate and reasonable notice; (c)

16   the sale price is fair and reasonable; and (d) the purchaser is acting in good faith. See, In re Fountain

17   Imaging of N. Miami Beach, LLC, No. 06-12686, Docket Nos. 215-217 (Bankr. S.D. Fla. Dec. 14,

18   2006); In re Delaware & Hudson Ry. Co., 124 B.R. 169 (D. Del. 1991); In re Phoenix Steel Corp.,

19   82 B.R. 334, 335-36 (D. Del. 1987).

20          29.       Case law generally provides that a sale of a debtor’s assets free and clear of all liens,

21   claims, encumbrances and interests is permissible under section 363(f) as long as the liens, claims,

22   encumbrances and interests attach to the net proceeds of the sale. See In re Wells, 296 B.R. 728, 734

23   (Bankr. E.D. Va. 2003) (holding that a trustee could sell property free and clear of equitable interest

24   in property with interest to attach to proceeds); Folger Adam Security, Inc. v. DeMatteis/MacGregor,

25   JV, 209 F.3d 252, 259 (3d Cir. 2000) (“The holdings of the courts suggest that any interest in

26   property that can be reduced to a money satisfaction constitutes a claim for purposes of section

27   363(f) and, therefore, attaches to the proceeds of the sale.”); In re WPRV-TV, Inc., 143 B.R. 315, 321

28   (D.P.R. 1991).

      ACTIVE\54309283.v1-3/15/18                          9
Case 17-06078-MM7           Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5      Pg. 11
                                                of 111


 1          30.      The Debtor submits that the consideration which will be provided in the Sale will

 2   allow the satisfaction of any liens pursuant to section 363(f) of the Bankruptcy Code, with such liens

 3   to transfer and attach to the net sale proceeds with the same validity, priority, force and effect that

 4   such liens had on the Included Assets immediately prior to the closing.

 5          31.      Accordingly, the Debtor will request that the Included Assets be transferred to the

 6   successful purchaser at the Auction (the “Successful Purchaser”), free and clear of all liens, claims,

 7   encumbrances and interests, with such liens, claims, encumbrances and interests attaching to the

 8   proceeds of the Sale in the same order of priority as such interests existed as of the Petition Date, as

 9   modified by any Court order entered in these proceedings.

10                                           Good Faith Purchaser

11          32.      While the Bankruptcy Code does not define “good faith,” “[t]he requirement that a

12   purchaser act in good faith . . . speaks to the integrity of his conduct in the course of the sale

13   proceedings. Typically, the misconduct that would destroy a purchaser’s good faith status at a

14   judicial sale involves fraud, collusion between the purchaser and other bidders or the trustee, or an

15   attempt to take grossly unfair advantage of other bidders.” Abbotts Dairies, 788 F.2d at 147

16   (citations omitted). The Debtor submits, and if necessary, will present evidence at the Sale Hearing,

17   that any executed Successful Bidder Purchase Agreement is the result of, and due to, the open and

18   competitive nature of the marketing and Sale process described herein, and is the result of open,

19   arm’s-length negotiations in good faith. Additionally, the Debtor will disclose any and all, if

20   applicable, relationships to the Successful Purchaser, and accordingly have satisfied its fiduciary

21   duty of full and complete disclosure of any and all insider involvement in the Sale.

22          33.      The Debtor will make the necessary presentations in order to seek a finding by this

23   Court that the Successful Purchaser is a “good faith purchaser” under section 363(m) of the

24   Bankruptcy Code and that the Successful Purchaser is entitled to all the benefits and protection of a

25   good faith purchaser under section 363 (m) of the Bankruptcy Code.

26                Waiver of Ten-Day Stay Imposed by Bankruptcy Rules 6004(g) and 6006(d)

27          34.      It is important that the Debtor have the ability to close the Sale as soon as practicable

28   after the entry of an order approving the Sale and in any event no later than March 26, 2018.

      ACTIVE\54309283.v1-3/15/18                        10
Case 17-06078-MM7           Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5     Pg. 12
                                                of 111


 1   Accordingly, the Debtor hereby requests that this Court, in the discretion provided to it under Rules

 2   6004(g) and 6006(d) of the Bankruptcy Rules, waive the ten-day stay of an order approving the Sale

 3   to the Successful Purchaser arising under those same Bankruptcy Rules.

 4                                     Best Interest/Business Justification

 5          35.      In order to facilitate the Sale of the Included Assets, the Debtor requests authority to

 6   sell the Included Assets to the highest bidder at the Auction to be conducted, as described in the

 7   Bidding Procedures, free and clear of any and all liens, with any and all valid liens to attach to the

 8   Sale proceeds. Here, the best interests of the Debtor’s estate and creditors and ample business

 9   justification support both a Sale and Auction. The relief requested in this Sale Motion is reasonable

10   and appropriate and is commonly approved by courts. See In re Fountain Imaging of N. Miami

11   Beach, LLC, No. 06-12686, Docket No. 133, 189 (Bankr. S.D. Fla. Oct. 13, 2006, Dec. 5, 2006).

12      THE SETTLEMENT AGREEMENT WITH RESPECT TO POST-PETITION CLAIMS
13                   BETWEEN THE DEBTOR AND THE BUYER

14
            36.      The APA includes a reconciliation and setoff of postpetition claims by and between
15
     the Debtors and Simpson, as set forth in detain in the accompanying Fefferman Declaration. The key
16
     terms of the Agreement are as follows:
17
                     (a) Both the Debtor and Simpson agree that Simpson owes Debtor $129,818.80 with
18
            respect to “commissions” owed to Debtor on account of outsourcing work sent to Simpson
19
            after the Petition Date.
20
                     (b) In addition, both the Debtor and Simpson agree that Debtor owes Simpson
21
            $203,818.80 in post-petition accounts payable in connection with manufacturing orders
22
            placed by Debtor with Simpson after the Petition Date.
23
                     (c) The Debtor and Simpson agree to offset the post-petition claims identified above,
24
            and Simpson agrees to waive any and all claims against the Debtor with respect to the
25
            $74,000 net balance due after such offset (the “Offset Settlement”).
26
                     (d) Except as specified above, effective as of the Closing, the Debtor and Simpson
27
            agree to fully and forever release, acquit and discharge each other, the CRO, their attorneys,
28
            accountants, and other retained professionals from any and all claims, damages, costs,

      ACTIVE\54309283.v1-3/15/18                        11
Case 17-06078-MM7           Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5      Pg. 13
                                                of 111


 1          attorneys’ fees, demands, rights, causes of action, or liabilities which any of them ever had,

 2          or now have, against each other. Futhermore, except as specified in §9.2 of the APA, the

 3          Parties agree to waive any and all rights which each may have under the provisions of

 4          California Civil Code §1542, which provides: "A GENERAL RELEASE DOES NOT

 5          EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO

 6          EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,

 7          WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS

 8          OR HER SETTLEMENT WITH THE DEBTOR."

 9                   (e) The release provided for herein shall not apply to any breach of any provision of

10          the APA, including without limitation the warranties stated in §§5-6 thereto and the post-

11          closing covenants stated in §7 thereto.

12          37.      Federal Rule of Bankruptcy Procedure provides, in relevant part:

13                   Rule 9019. Compromise and Arbitration
14                   (a) COMPROMISE. On motion by the trustee and after notice and a
                     hearing, the court may approve a compromise or settlement. Notice
15                   shall be given to creditors, the United States trustee, the debtor, and
                     indenture trustees as provided in Rule 2002 and to any other entity as
16                   the court may direct.
17
     Fed.R.Bankr. Pro. 9019.
18
            38.      "Compromises are a normal part of the process of reorganization." Protective Comm.
19
     for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968) (citations
20
     and internal quotation marks omitted).        The Court is afforded "great latitude in approving
21
     compromise agreements." Woodson v. Fireman’s Fund Ins. Co. (In re Woodson), 839 F.2d 610, 620
22
     (9th Cir. 1988). “The purpose of a compromise agreement is to allow the trustee and the creditors to
23
     avoid the expenses and burdens associated with litigating sharply contested and dubious claims.”
24
     Martin v. Kane (In re A&C Props.), 784 F.2d 1377, 1380-81 (9th Cir. 1986). Moreover, “[t]he law
25
     favors compromise and not litigation for its own sake . . . .” Id. at 1381. Accordingly, to approve a
26
     settlement agreement, a bankruptcy court need not conduct a mini-trial on the merits of the claims or
27
     an exhaustive investigation into the underlying dispute between the parties. United States v. Alaska
28

      ACTIVE\54309283.v1-3/15/18                        12
Case 17-06078-MM7           Filed 04/06/20      Entered 04/06/20 17:19:03         Doc 395-5      Pg. 14
                                                 of 111


 1   Nat'l Bank (In re Walsh Constr., Inc.), 669 F.2d 1325, 1328 (9th Cir. 1982). It is sufficient that the

 2   court find that the settlement was negotiated in good faith and that it is fair and equitable. A&C

 3   Props., 784 F.2d at 1381.

 4          39.      The Ninth Circuit has identified four factors that a bankruptcy court must consider in

 5   determining whether a proposed settlement agreement is reasonable, fair and equitable:

 6                   e.      the probability of success in the litigation;

 7                   f.      the difficulties, if any, to be encountered in the matter of collection;

 8                   g.      the complexity of the litigation involved, and the expense, inconvenience and

 9   delay necessarily attending it; and

10                   h.      the paramount interest of the creditors and a proper deference to their

11   reasonable views in the premises.

12   A & C Props., 784 F.2d at 1381 (citations omitted).

13          40.      In considering these factors, bankruptcy courts need only canvass the issues, not

14   decide disputed facts and questions of law. See Burton v. Ulrich (In re Schmitt), 215 B.R. 417, 423

15   (B.A.P. 9th Cir. 1997). “If the court were required to do more than canvass the issue[s], ‘there

16   would be no point in compromising; the parties might as well go ahead and try the case.’” Suter v.

17   Goedert (In re Suter), 396 B.R. 535, 548 (D. Nev. 2008) (quoting 10 Collier on Bankruptcy, ¶

18   9019.02).    Additionally, “while creditors’ objections to a compromise must be afforded due

19   deference, such objections are not controlling.” A & C Props., 784 F.2d at 1382. Indeed, the

20   settlement need not be the best that could have been achieved, but only must not fall "below the

21   lowest point in the range of reasonableness.” In re Pac. Gas & Elec. Co., 304 B.R. 395, 417 (Bankr.

22   N.D. Cal. 2004) (quoting In re Drexel Burnham Lambert Group, Inc., 134 B.R. 493, 496 (Bankr.

23   S.D.N.Y. 1991) (citations and internal quotation marks omitted)); accord Redwood Trust v. Am.

24   Bldg. Storage, LLC (In re Am. Bldg. Storage, LLC), No. CC-06-1259-MOPAD, 2007 WL 7532281,

25   at *5 (B.A.P. 9th Cir. Apr. 2, 2007) (not for publication).

26   The A&C Properties Application

27          41.      The Offset Settlement should be approved because the A&C Properties factors favor

28   the approval. The Debtor and Simpson believe that the Offset Settlement is in the best interests of

      ACTIVE\54309283.v1-3/15/18                         13
Case 17-06078-MM7            Filed 04/06/20      Entered 04/06/20 17:19:03         Doc 395-5      Pg. 15
                                                  of 111


 1   the Debtor’s estate and its creditors and therefore should be approved. Each of the A&C Properties

 2   factors is analyzed below:
              Success of litigation: Were the setoff amount issues to be litigated, there is a more than
 3

 4                reasonable chance that the Debtor would have to remit the post-confirmation obligation

 5                to Simpson, and would not only not benefit from the $74,000 credit amount, but would

 6                also incur litigation fees, further reducing the assets of the estate and, therefore, result in
 7
                  less return to creditors.
 8

 9               Collection difficulties: As Debtor would likely not prevail in litigation, this factor does

10                not apply to the Offset Settlement. If this factor does apply, it does so in favor of this

11                Court approving the Offset Settlement;

12               Complexity, expense and delay of litigation: While not a complex legal issue, the

13                financial drain and time expense that litigation over the Offset Settlement would cost

14                would be detrimental to the Debtor’s Sale process.

15               Interest to the creditors: There is no doubt that approval of the Offset Settlement is in the

16                best interest of the Debtor’s creditors, as it results in $74,000 more in the coffers of the

17                Debtor to be distributed to its creditors.

18          42.       Therefore, it is in Debtor’s best interest to proceed with the Offset Settlement on the

19   terms set forth above and the Debtor respectfully requests that this Court approve the Offset

20   Settlement.

21
                     ASSUMPTION/ASSIGNMENT OF CUSTOMER AGREEMENTS
22
            43.       As further explained above and in the Fefferman Declaration, when the Debtor
23
     receives an order for goods, it opens a customer agreement (the “Customer Agreements”) and
24

25   requires from said customer a cash deposit on the order equal to 30% of the total amount of the

26   order. The Customer Orders represent obligations of the Debtor to the customer whose order is in
27   process, and also represent an obligation of the customer to remit the balance of the total price for
28
     delivery of the order. As explained in this Sale Motion and the APA, the Customer Orders, all of

      ACTIVE\54309283.v1-3/15/18                          14
Case 17-06078-MM7           Filed 04/06/20   Entered 04/06/20 17:19:03       Doc 395-5      Pg. 16
                                              of 111


 1   which were entered into post-petition, are part of the “Included Assets” being purchased by
 2   Simpson. Wherefore, to the extent necessary, the Debtor hereby requests that it be authorized to
 3
     assume and assign the Customer Agreements to Simpson pursuant to 11 U.S.C. §365.
 4

 5                                                NOTICE

 6             44.   The Debtor will provide notice of this Sale Motion to all parties listed on the

 7   Certification of Service which includes all secured and unsecured parties, all creditors and, to the

 8   best of Debtor’s knowledge, all parties who have expressed an interest in the Included Assets.

 9             45.   Additionally, the Sale Motion will be sent to other parties that, in the Debtor’s

10   business judgment, may have an interest in the proceedings or in placing a higher or better offer for

11   the Debtor’s Assets, but who as of yet have not expressed an interest in purchasing the Debtor’s

12   Assets.

13             WHEREFORE, the Trustee respectfully requests that the Court enter the proposed Sale

14   Order granting the relief requested herein and other such relief as the Court deems appropriate under

15   the circumstances.

16                                                Respectfully submitted,
17                                                /S/ Stephen C. Hinze
18                                                Stephen C. Hinze, Attorney for
                                                  Debtor and Debtor in Possession
19
                                                  and
20
                                                  FOX ROTHSCHILD LLP
21
                                                  Proposed Attorneys for the Debtor and
22                                                Debtor-in-Possession

23                                                Mette H. Kurth (Admitted in CA #187100)
                                                  919 North Market Street, Suite 300
24                                                Wilmington, DE 19899-2323
                                                  Telephone: (302) 622-4209
25
                                                  Facsimile: (302) 656-8920
26                                                E-Mail: mkurth@foxrothschild.com

27

28   Dated: March 15, 2018

      ACTIVE\54309283.v1-3/15/18                        15
Case 17-06078-MM7          Filed 04/06/20   Entered 04/06/20 17:19:03   Doc 395-5   Pg. 17
                                             of 111


 1
                                       SALE MOTION
 2
                                         EXHIBIT 1
 3
                                           (APA)
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ACTIVE\54309283.v1-3/15/18                    16
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5     Pg. 18
                                             of 111



                      ASSET PURCHASE AGREEMENT
           This Asset Purchase Agreement ("Agreement") is made and entered into as of
   March 15,2018, by and between SIMPSON LABS LLC, a California limited liability
   company (or nominee) as buyer ("Simpson"), and CORE SUPPLEMENT
   TECHNOLOGY INC., a California corporation, as seller and debtor-in-possession in the
   Bankruptcy Case (as defined below) (the "Debtor"). Each of Simpson and Debtor are
   referred to herein individually as a "Party," and both Simpson and Debtor are referred to
   collectively as the "Parties."
                                          RECITALS

          A.    Debtor is in the business of formulating and manufacturing nutritional
   supplements.

          B.       Debtor is a debtor and debtor-in-possession in a Chapter 11 case pending
   in the United States Bankruptcy Court, Southern District of California ("Bankruptcy
   Court"), Case Number 17-06078-MM 11 (the "Bankruptcy Case"). The transaction
   described in this Agreement is subject to approval by the Bankruptcy COUli.

          C.     On February 22, 2018, the Bankruptcy Court entered its Court Modified
   Order Partially Granting Debtor 's Motion for Entry of Order Approving Stalking Horse,
   Marketing and Overbid Procedures, and Setting a Final Sale Hearing [D.1. No. 148] (the
   "Procedur.es Order") approving certain relief requested by the Debtor as further described
   in the Procedures Order, including the sale of substantially all of the Debtor's assets, and
   designating Simpson as the Stalking Horse Bidder for those assets. In addition, a
   proposed Asset Purchase Agreement (the "Original APA") between Debtor and Simpson
   was approved as the base bid for the sale.

          D.      Following a hearing on March 8, 2018, the Court denied approval of the
   Original APA but indicated that it would consider a new sale motion if filed and properly
   noticed to creditors. This Asset Purchase Agreement is entered into as of March 15,2018
   and contains certain modifications responsive to the Court's concerns.

           E.      Debtor is the owner of the following assets, which are referred to
   collectively as "the Included Assets":

                  1.     All equipment, tools, machinery, and office furniture that is owned
          by Debtor, whether or not subject to a security interest (the "Owned Equipment"),
          including without limitation the specific items detailed in Exhibit "A" hereto. To
          be clear, none of the equipment that is subject to a secured interest held by Berlin
          Packaging, LLC is considered an Included Asset. For a full description of such
          equipment, refer to Docket Item # 157;

                 2.      All supplies and raw materials used in the formulation and
          manufacture of nutritional supplements (the "Supplies"), as detailed in Exhibit
          "B" hereto, subject to reduction in the Supplies during the period between
          execution of this Agreement and the Closing Date (as defined below);

                                           Page 1 of38
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5     Pg. 19
                                             of 111



                  3.     All finished goods (the "Inventory") as detailed in Exhibit "c"
          hereto, subject to reduction in the Inventory during the period between execution
          of this Agreement and the Closing Date;

                 4.       Two (2) trucks and trailers (the "Vehicles"), as detailed in Exhibit
          "D" hereto;

                  5.      One hundred percent (100%) of the membership interests in Life
          Brand, LLC, a California limited liability company (the "Subsidiary") that owns
          intellectual property including trade names, trademarks, and service marks related
          to the nutritional supplement business and other property (the "Subsidiary
          Property"), as detailed in Exhibit "E" hereto;

                  6.      Debtor's tradename, website, domain names, formulas, trade
          secrets, customer and supplier lists, and goodwill (the "Intellectual Property"), as
          detailed in Exhibit "F" hereto (and as further identified to Simpson with respect to
          Intellectual Property that is not specified in such exhibit);

                  7.      Debtor's open customer orders, work-in-process ("WIP"), accounts
          receivable associated with such orders or WIP (each of the foregoing shall be
          referred to collectively, as the "Orders"), as detailed in Exhibit "G" hereto, to the
          extent the Orders exist as of the Closing Date; and

                  8.     All accounts receivable of Debtor (the "Receivables"), including
          without limitation the accounts receivable detailed in Exhibit "H" hereto, to the
          extent the Receivables exist as of the Closing Date.

           F.      This Agreement does not effectuate a sale, transfer or disposition of assets
   of Debtor that are not listed in § E (1-8) above including, but not limited to: leased
   equipment; unexpired real property leases, except as otherwise indicated herein; cash and
   bank deposits; customer deposits; and litigation claims including the estate's avoidance
   actions and potential D&O claims. The assets that are not the subject of and being
   purchased or transferred pursuant to this Agreement are referred to as the "Excluded
   Assets." For avoidance of doubt, the Excluded Assets include cash and bank deposits,
   cash equivalents, executory leases (other than customer contracts) and customer deposits
   existing as of the Closing Date including assets derived from the Included Assets above.

          G.     Debtor wishes to sell to Simpson the Included Assets at the price and on
   the other terms and conditions specified in detail below and Simpson wishes to so
   purchase and acquire the Included Assets.

          H.      Following execution of this Agreement, Debtor will file a motion with the
   Bankruptcy Court to obtain Bankruptcy Court Approval of the sale described herein (as
   defined in §4.1 below). The sale will be subject to overbid, and the sale will close
   promptly to the highest and best bidder following such Bankruptcy Court Approval.




                                           Page 2 of38
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5      Pg. 20
                                             of 111




                                       AGREEMENT
          In consideration of the foregoing Recitals and the respective representations,
   warranties, covenants and agreements set forth herein, and other good and valuable
   consideration as set forth herein, the Parties agree as follows:

   1.0    Transfer of Included A ets.

            1.1    Purcha e and Sale of Included Assets. On the Closing Date, as hereinafter
   defined, in consideration of the covenants, representations and obligations of Simpson
   hereunder, and subject to the conditions hereinafter set forth, Debtor shall sell, assign,
   transfer, convey and deliver to Simpson, and Simpson shall purchase all of Debtor's right,
   title and interest as of the Closing Date in and to the Included Assets, consisting of all of
   Debtor's right title and interest in and to those assets listed in the attached Exhibits "A"
   through "H", inclusive, pursuant to 11 U.S.C. §363, free and clear of all liens, claims and
   encumbrances, as provided by Bankruptcy Court order.

           1.2    In truments of Transfer. The sale, assignment, transfer, conveyance and
   delivery of the Included Assets to Simpson shall be made by bill of sale and assignment
   duly executed buy Debtor, and such other instruments as may reasonably be requested by
   Simpson.

           1.3     No Assumed Liabilities. Simpson is not assuming any liability of Debtor
   or agreeing to assume and perform any contractual obligation of Debtor, and Simpson
   shall not be liable for any other liabilities or obligations of Debtor by virtue of this
   transaction, except for liabilities for payments due after the Closing Date on subleases
   that are entered into between Simpson and the Debtor as specifically identified in Exhibit
   "I" hereto.

   2.0    Consideration.

          2.1    Purchase Price. The consideration to be paid by Simpson to Debtor for the
   Included Assets is One Million Four Hundred Fifty Four Thousand Dollars
   ($1,454,000.00) (the "Purchase Price"), made up of the following components:

          2.2    Cash. One Million Dollars in cash to be paid as follows: Five Hundred
   Thousand Dollars ($500,000.00) (the "Deposit") as described in §2.2 hereof; and Five
   Hundred Thousand Dollars ($500,000.00) (the "Completion Payment") payable at the
   Closing Date as defined and described in §3.2 hereof;

           2.3     Waiver of laims. Simpson will waive and release any and all post-
   petition claims, including a certain claim delineated in the sum of $74,000.00, against
   Debtor, as set forth in hibit L hereto.

         2.4     Retention of ustomer eposits. The Debtor will retain $380,000.00 of
   customer deposits, which represents approximately 30% of all open customer orders. The

                                           Page 3 of38
Case 17-06078-MM7       Filed 04/06/20     Entered 04/06/20 17:19:03       Doc 395-5     Pg. 21
                                            of 111



   open customer orders pertaining to such deposits, however, are part of the Included
   Assets being transferred to Simpson as part of the sale and therefore the deposits
   represent an asset of the Debtor's estate.

           2.5     Deposit. Concurrently with the mutual execution and delivery of this
   Agreement, Simpson will deposit with the Trust Account of Debtor's Chapter 11 counsel
   the sum of Five Hundred Thousand Dollars ($500,000.00) in Good Funds (the
   "Deposit"). For purposes of this Agreement, "Good Funds" shall mean immediately
   available funds delivered via wire transfer or cashier's check drawn on a California bank.
   Debtor's Chapter 11 main counsel shall return to Simpson the Deposit only as provided
   in §4.6 hereof.

           2.6    Equipment Condition: Simpson conducted a final documented inspection
   of all purchased equipment on March 3, 2018. Simpson agrees to a $50,000.00 cap on
   any purchase price reduction for equipment damaged, lost or stolen after the original
   inspection. Debtor agrees to assign to Simpson, and to the extent possible, all insurance
   rights and coverage over the owned equipment that Simpson has agreed to purchase.

   3.0    Closing Transaction.

          3.1     Cl0 ing. The Closing of the transactions provided for herein (the
   "Closing") shall take place on the Closing Date at the offices of Sullivan Hill Lewin Rez
   & Engel, 550 West C Street, Suite 1500, San Diego, CA 9210 1 or other such place as
   mutually agreed upon by Debtor and Simpson.

           3.2     Closing Date. Following execution of this Agreement, Debtor will file a
   motion with the Bankruptcy Court to obtain Bankruptcy Court Approval and the sale will
   close within three (3) business days following the entry of an order of the Bankruptcy
   Court authorizing such sale, as provided in §4.1 hereof, so long as the effectiveness of
   such order has not been stayed by a court of competent jurisdiction ("Closing Date").
   Alternatively, the parties may mutually agree to an extended Closing Date. Until this
   Agreement is either terminated or the parties have agreed upon an extended Closing Date,
   the parties shall diligently continue to work to satisfy all conditions to Closing.

           3.3    Debtor's Deliveries to Simpson at CLosing. At the Closing, Debtor shall
   cause to be delivered to Simpson the following:

                  (a)     An Assignment and Bill of Sale in the form attached hereto as
    Exhibit "J" hereto, duly executed by Debtor, pursuant to which Debtor sells and assigns
    the Included Assets to Simpson (the "Assignment"); and

                  (b)    Such other instruments of transfer, including without limitation
   such assignments and consents to assignments as are reasonably requested by Simpson
   and necessary to transfer to Simpson good, marketable and legal title to all of the
   Included Assets, all in forms which are consistent with the terms of this Agreement and
   are usual and customary for transferring the type of assets involved under the laws of the
   jurisdictions applicable to such transfers.


                                          Page 4 of38
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5      Pg. 22
                                             of 111



           3.4     Simpson's Deliveries to Debtor at Closing. At the Closing, Simpson shaIl
   cause to be delivered to Debtor the Completion Payment. The Completion Payment shall
   be paid at the Closing by cash, certified check or wire transfer.

           3.5     AIlocation. The Parties have agreed to the allocation of the consideration
   referred to in §2.0 hereof among the Included Assets as set forth in Exhibit "K" hereto.
   The aIlocation set forth in Exhibit K shaIl be conclusive and binding upon the Parties for
   all purposes, and no Party (or any affiliate of) shall file any tax return or other document
   with, or make any statement or declaration to, any taxing agency that is inconsistent with
   such aIlocation.

           3.6     ales, Use and Other Taxe. Debtor shall bear and pay any sales or use
   taxes imposed by the State of California on the sale of the Included Assets based upon
   and to the extent of the consideration allocated to the property as set forth in Exhibit "K"
   hereto.

   4.0    Conditions Precedent to Cio ing.

           4.1   Bankruptcy ourt Approval; Hearing; Overbid ProcedLU·e.      Debtor's
   obligation to sell and Simpson's right to buy are each conditioned on (collectively
   "Bankruptcy Court Approval"):

                   (a)    Entry of an Order of the Bankruptcy Court approving the bid and
    related procedures for the sale as described in the "Sale Procedures Memorandum"
    approved by Simpson on February 22, 2018 except as to such revisions thereto that are
    specifically agreed to by Simpson and Debtor in writing or on the record in open court,
    and are thereafter approved by the Bankruptcy Court;

                 (b)      The subsequent conduct of the in-court auction sale described
   therein in conformance with such procedures, except as to variances and changes to such
   procedures that are specifically agreed to by Simpson and Debtor in writing or on the
   record in open court, and are thereafter approved by the Bankruptcy Court; and

                  (c)     Entry of an Order of the Bankruptcy Court authorizing the sale to
   Simpson on the terms described herein, except as to such revisions thereto that are
   specifically agreed to by Simpson and Debtor in writing or on the record in open court,
   and are thereafter approved by the Bankruptcy Court.

           4.2    Conditions to Debtor's Obligation. Debtor's obligation to make the
   deliveries required of Debtor at the Closing Date shall be subject to the satisfaction or
   waiver by Debtor of each ofthe following conditions:

                   (a)    Debtor shall enter into a sublease with respect to that certain parcel
  of land further described in Exhibit "I" (the "Leased Property") subject the following
  terms: Debtor shall remain the lessee on the month to month lease of the Leased Property
  currently in place and Simpson will be sublessee. The Debtor and Simpson will have
  joint use of the Leased Property, each party paying 50% of the monthly rent obligations.
  If either party decides to leave the Leased Property, it will provide the other party 15 days

                                           Page 5 of38
Case 17-06078-MM7       Filed 04/06/20     Entered 04/06/20 17:19:03         Doc 395-5     Pg. 23
                                            of 111



   notice of such departure. The $30,000 security deposit being held by the Landlord is and
   will remain property of the Debtor.

                  (b)     Debtor has received the Deposit;

                  (c)     All of the representations and warranties of Simpson contained
   herein shall continue to be true and correct at the Closing in all material respects.

                  (d)  Simpson shall have executed and delivered to Debtor all of those
   documents, instruments and agreements required to be executed by Simpson to Debtor
   under §3.4 hereof.

                   (e)    No action, suit or other proceedings shall be pending before any
   court, tribunal or governmental authority seeking or threatening to restrain or prohibit the
   consummation of the transactions contemplated by this Agreement, or seeking to obtain
   substantial damages in respect thereof, or involving a claim that consummation thereof
   would result in the violation of any law, decree or regulation of any governmental
   authority having appropriate jurisdiction.

                  (f)    Debtor shall have obtained Bankruptcy Court Approval, as
   provided in §4.1 hereof above.

           4.3    Conditions to impson's Obligations. Simpson's obligation to make the
   deliveries required of Simpson at the Closing shall be subject to the satisfaction or waiver
   by Simpson of each ofthe following conditions:

                  (a)     All representations and warranties of Debtor contained herein shall
   continue to be true and correct at the Closing in all material respects.

                  (b)  Debtor shall have executed and delivered to Simpson all of those
   documents, instruments and agreements required to be executed by Debtor to Simpson
   under §3.3 hereof.

                  (c)    Debtor shall have obtained Bankruptcy Court Approval, as
   provided in §4.1 hereof above.

   5.0     Notice. Notice of Debtor's motion for approval of the sale of the Included Assets
   shall be given by Debtor to all creditors of Debtor listed on the master mailing matrix
   maintained by the Bankruptcy Court as updated through the date such notice is served.

   6.0    Termination. This Agreement shall be terminated only as provided below:

                   (a)    By written mutual consent of Debtor and Simpson executed at any
   time prior to the Closing;

                  (b)     Upon the closing of a transaction with a third-party overbidder, as
   provided in §4.1 (b) hereof above; or


                                           Page 6 of38
Case 17-06078-MM7       Filed 04/06/20    Entered 04/06/20 17:19:03       Doc 395-5     Pg. 24
                                           of 111



                 (c)   Pursuant to order of the Bankruptcy Court obtained upon notice to
   Debtor and Simpson.

          6.1.   Consequences of Termination

                   (a)    In the event this Agreement is tenninated pursuant to §4.S(a)
   hereof, all rights and obligations of the Parties hereunder shall terminate, and Debtor
   shall immediately deliver the Deposit to Simpson to the extent that Debtor and Simpson
   agree.

                   (b)    In the event this Agreement is tenninated pursuant to §4.S(b)
   hereof, all rights and obligations of the Parties hereunder shall terminate, Debtor shall
   immediately deliver the Deposit to Simpson, and Debtor shall immediately pay Simpson
   a break-up fee of Eighty Thousand Dollars ($80,000.00) in addition thereto (if such
   break-up fee has been approved by the Bankruptcy Court as part of the approval of sale
   procedures described in §4.1(a) hereof).

                   (c)   In the event this Agreement is tenninated pursuant to §4.S(c)
   hereof, all rights and obligations of the Parties hereunder shall terminate, and the
   Bankruptcy Court shall detennine whether the break-up fee described in §4.6(b) above or
   the liquidated damages described in §4.7 below are payable.

   7.0       Liquidated Damages. SIMPSON AND DEBTOR ACKNOWLEDGE
   THE IMPRACTICALITY AND EXTREME DIFFICULTY OF FIXING THE
   ACTUAL DAMAGES DEBTOR WOULD SUSTAIN AS A RESULT OF THE
   BREACH OF SIMPSON'S OBLIGATION TO COMPLETE THE PURCHASE OF
   THE INCLUDED ASSETS FOLLOWING OBTAINING BANKRUPTCY COURT
   APPROVAL, AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF
   THE DATE OF THIS AGREEMENT, THE LIQUIDATED DAMAGES
   PROVIDED FOR HEREIN REPRESENT A REASONABLE ESTIMATE OF THE
   DAMAGES THAT DEBTOR WILL INCUR AS A RESULT OF SIMPSON'S
   FAILURE TO COMPLETE THE PURCHASE. IF SIMPSON BREACHES THE
   OBLIGATION TO COMPLETE THE PURCHASE OF ASSETS, THEN DEBTOR,
   BY NOTICE TO SIMPSON, MAY TERMINATE SIMPSON'S RIGHTS TO
   PURCHASE THE ASSETS AND, AS DEBTOR'S SOLE REMEDY FOR THE
   DEFAULT BY SIMPSON, DEBTOR SHALL RECEIVE AND RETAIN ONE
   HUNDRED THOUSAND DOLLARS ($100,000.00) OF THE DEPOSIT UNDER
   THIS AGREEMENT AS LIQUIDATED AND AGREED UPON DAMAGES. BY
   INITIALING THE SPACES WHICH FOLLOW, SIMPSON AND DEBTOR
   SPECIFICALLY AND EXPRESSLY AGREE TO ABIDE BY THE TERMS AND
   PROVISIONS OF THIS PARAGRAPH CONCERNING LIQUIDATED
   DAMAGES.

                                                              SIMPSON's INITIALS
   8.0    Debtor~~========~==~======
                  .                           Debtor hereby makes the following
   representations and warranties to Simpson:

                                         Page 70f38
Case 17-06078-MM7        Filed 04/06/20    Entered 04/06/20 17:19:03        Doc 395-5      Pg. 25
                                            of 111



          8.1    Validity of Agreement. Upon obtaining Bankruptcy Court approval, this
   Agreement shall constitute the valid and binding obligation of Debtor, enforceable in
   accordance with its terms.

           8.2   Title. At the Closing, Simpson will acquire all of Debtor's right, title and
   interest in and to all the Included Assets, free and clear of any liens, claims or
   encumbrances, as provided in the Bankruptcy Court Order approving the sale.

           8.3     Insurance. Debtor will take all reasonable steps to designate Simpson as a
   beneficiary or additional insured on all insurance of Debtor that is presently in force,
   including without limitation insurance against defalcation or other improper acts by
   directors, officers, or employees of Debtor.

           8.4    Equipment in ood Working Order. All of the Owned Equipment will be
   maintained by Debtor in substantially the same condition as it was when Simpson
   inspected the Equipment, pending the Closing. In the event that any item of Owned
   Equipment is damaged, destroyed, breaks, wears out, or is lost or stolen, after the
   execution of this Agreement and prior to the Closing, and Debtor is aware of such fact,
   Debtor shall notify Simpson immediately upon learning such fact, and Simpson may
   reduce the Purchase Price by an amount reasonably equivalent to the lesser of the value
   of the equipment or the cost to repair such equipment.

           8.5    Equipment Condjtion: Simpson conducted a final documented inspection
   of all purchased equipment on March 3, 2018. Simpson agrees to a $50,000 cap on any
   purchase price reduction for equipment damaged, lost, or stolen after the final inspection.
   Core agrees to assign to Simpson, to the extent possible, all insurance rights and coverage
   over the owned equipment Simpson has agreed to purchase.

   9.0      impson's Representations and Warranties. Simpson hereby makes the following
   representations and warranties to Debtor:

          9.1    Validity of Agreement. This Agreement, when executed and delivered by
   Simpson, shall constitute the valid and binding obligation of Simpson enforceable in
   accordance with its terms.

           9.2    No Conflicts or Violations.       The execution and delivery of this
   Agreement, the consummation of the transactions herein contemplated, and the
   performance of, fulfillment of and compliance with the terms and conditions hereof by
   Simpson do not and will not: (i) conflict with or result in a breach of the articles of
   organization of Simpson; (ii) violate any statute, law, rule or regulation, or any order,
   writ, injunction or decree of any court or governmental authority; or (iii) violate or
   conflict with or constitute a default under any agreement, instrument or writing of any
   nature to which Simpson is a party or by which Simpson or its assets or properties may
   be bound.

          9.3    Other than as provided in § 9.4 hereof, Simpson shall have ten (10)
   business days to "true-up" the assets actually purchased (the "Purchase Assets") from
                                          Page 8 of38
Case 17-06078-MM7           Filed 04/06/20   Entered 04/06/20 17:19:03        Doc 395-5      Pg. 26
                                              of 111



   those Included Assets listed on the Exhibits hereto. Should Simpson determine that there
   is a discrepancy between the Purchased Assets and the Included Assets, it shall
   immediately notify Debtor with details regarding such discrepancy. The Debtor and
   Simpson agree to work toward resolving any true-up issues but, in the event they cannot
   do so, Simpson may seek relief from the Bankruptcy Court no earlier than three (3)
   business days after notice to the Debtor.

           9.4    "A 1" Transaction.         Debtor specifically disclaims (and Simpson
   expressly agrees that Debtor is not making or giving) any covenant, undertaking,
   representation or warranty, express or implied, in connection with the nature, quantity,
   quality and description of the Included Assets, or the condition, quality, suitability, value,
   or merchantability of Debtor's interest in or rights to the Included Assets, except as
   specifically provided in §5 hereof. SIMPSON ACKNOWLEDGES AND AGREES
   THAT EXCEPT AS SPECIFICALLY PROVIDED IN §5 HEREOF: (A) THE SALE OF
   THE INCLUDED ASSETS TO SIMPSON IS: ON AN "AS IS, WHERE IS" BASIS;
   WITHOUT ANY REPRESENTATION OR WARRANTY AS TO THE NATURE,
   QUANTITY, QUALITY OR DESCRIPTION OF THE INCLUDED ASSETS; (B)
   DEBTOR MAKES NO REPRESENTATIONS AS TO THE VALUE OF THE
   INCLUDED ASSETS; (C) THE SOLE REPRESENTATIONS AND WARRANTIES OF
   DEBTOR REGARDING THE INCLUDED ASSETS ARE THOSE SPECIFICALLY
   PROVIDED IN WRITING IN THIS AGREEMENT AND NO OTHER
   REPRESENTATIONS OR WARRANTIES ARE TO BE IMPLIED OR INFERRED.
   SIMPSON FURTHER ACKNOWLEDGES THAT PRIOR TO THE CLOSING DATE,
   SIMPSON HAS CONDUCTED AN INDEPENDENT INVESTIGATION OF ALL
   RELEV ANT MATTERS RELATING TO OR AFFECTING THE INCLUDED ASSETS
   AS SIMPSON DEEMED NECESSARY OR APPROPRIATE AND THAT IN
   PROCEEDING WITH ITS ACQUISITION OF THE INCLUDED ASSETS, EXCEPT
   FOR ANY REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN
   §5 HEREOF, SIMPSON IS DOING SO BASED SOLEL Y UPON SUCH
   INDEPENDENT INVESTIGA               NS.


                                                                 SIMPSON's INITIALS


   10.0   .:...P=os='::..=.:=~~....:...===

            10.1 Post-CI sing Maintenance of and Access to InfOlmation. The Parties
   acknowledge that after closing, Debtor or its successors will need access to Debtor's
   information technology system and all information residing thereon (including installed
   software and data in memory) for the purposes of preparing or filing tax returns,
   responding to audits, prosecuting or defending third party claims, completing the
   administration of the bankruptcy case, satisfying other legal requirements, and otherwise
   fulfilling its duties as a debtor under the Bankruptcy Code. Accordingly,

                  (a)   Immediately upon closing, the Parties will instruct a third party
   vendor to be agreed upon to prepare a separate identical duplicate copy of Debtor's
   information technology system and all information residing thereon (including installed
                                             Page 90f38
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03         Doc 395-5     Pg. 27
                                             of 111



   software and data in memory), so that each Party will have its own copy (with different
   usernames and passwords for each to use in accessing the system), with the Parties to
   split the costs charged by such vendor, to a maximum of $15,000.00 per Party, based on
   the actual needs of each Party. Until such time as the duplicate copy is complete, Debtor
   shall maintain custody of the information technology system and all information residing
   thereon, and shall allow Simpson access to such information technology system as
   reasonably necessary to fulfill the purposes and intents of this Agreement.

                   (b)     Immediately upon closing, the Parties will instruct a third party
   vendor to be agreed upon to prepare a separate identical duplicate copy of Debtor's non-
   electronic books and records (including into OCR searchable PDF files, at Debtor's
   discretion), so that each Party will have its own copy, with the Parties to split the costs
   charged by such vendor to a maximum of $2,500.00 per Party. Until such time as the
   duplicate copy is complete, Debtor shall maintain custody of the non-electronic books
   and records, and shall allow Simpson access to such records as reasonably necessary to
   fulfill the purposes and intents of this Agreement.

                 (c)      Simpson agrees to use the information described in this Section 7
   in compliance with all laws and regulations applicable thereto.

                  (d)    Debtor agrees to use the information described in this section 7
   solely for the purpose described in this Section 7, and not to operate a business or
   otherwise compete with Simpson. Debtor's right to access the system shall terminate
   upon the closing of Debtor's bankruptcy case.

   11.0 Indemnification. Simpson agrees to defend at its own cost and to indemnify and
   hold harmless Debtor, and its employees, affiliates and agents, from and against any and
   all loss, costs, expenses (including attorney fees), damages, and liabilities, however
   caused, resulting directly or indirectly from or pertaining to the ownership or operation of
   the Included Assets after Closing.

   12.0 Broker s Commission. Simpson and Debtor each represent to the other that it
   knows of no claim for broker's or finder's fees or other commissions in connection with
   this transaction other than as provided herein.

   13.0   Miscellaneous.

           13.1 Attorneys' Fees. In the event that either Party brings an action or other
   proceeding to enforce or interpret the terms and provisions of this Agreement, the
   prevailing Party in that action or proceeding shall be entitied to have and recover from
   the non-prevailing Party all such fees, costs and expenses (including, without limitation,
   all court costs and reasonable attorneys' fees) as the prevailing Party may suffer or incur
   in the pursuit or defense of such action or proceeding.

           13.2 Notice. Unless otherwise provided herein, any notice, tender, or delivery
   to be given hereunder by either Party to the other ("Notice") shall be in writing and shall
   be deemed given: (1) when personally delivered, or (2) upon receipt or refused delivery
   if deposited in the United States mail, certified or registered mail, postage prepaid, return
                                           Page 10 of38
Case 17-06078-MM7      Filed 04/06/20     Entered 04/06/20 17:19:03       Doc 395-5   Pg. 28
                                           of 111



   receipt required, or (3) the next business day after being deposited with a recognized
   overnight mail or courier delivery service, or (4) the next business day after being
   transmitted by email or facsimile, with receipt acknowledgment upon transmission, and
   with a copy sent on the same day by one of the other permitted methods of delivery
   addressed as follows:

                 To (Debtor) Core:    Core Supplement Technology, Inc.
                                      Attn: Richard Feferman, CRO
                                      3830 Valley Centre Drive; Suite 705-152
                                      San Diego, CA 92130
                                      Fax: (858) 430-2454
                                      E-Mail: richard@crarecovery.com

                 With a copy to :       Core Supplement Technology, Inc.
                                        Attn: Joseph O' Dea, President
                                        4645 North Avenue
                                        Oceanside, California 92056
                                        Fax: 760-639-6041
                                        Email: joe~coresupplemenltech.com

                 With a copy to:        Stephen C. Hinze, Attorney at Law
                                        217 Civic Center Drive, Suite 10
                                        Vista, California 92084
                                        Fax: (760) 454-2427
                                        Email: sch@.schinzelaw.com

                 With a copy to:        Mette H. Kurth, Attorney at Law
                                        Meg Manning, Attorney at Law
                                        919 N. Market Street
                                        Suite 300
                                        Wilmington, DE 19801
                                        Fax: (302) 656-8920
                                        Email: mkurth@foxrothsch ild.com
                                                mmanning@foxrothschild.com

                 With a copy to:        Sullivan Hill Lewin Rez & Engel
                                        550 West C Street, 15th Floor
                                        San Diego, California 92101
                                        Attn: Christopher V. Hawkins
                                        Fax: (619) 231-4372
                                        Email: hawkins@sullivanhill.com

                 To Simpson:            Simpson Labs LLC
                                        27540 Avenue Mentry
                                        Valencia, California 913554
                                        Attn: Donald Grace
                                        Fax: (661) 347-4331

                                         Page 11 of38
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5     Pg. 29
                                             of 111



                                          Email: dgrace@simpsonlabs.net

                  With a copy to:         Donahoe & Young LLP
                                          25152 Springfield Court, Suite 345
                                          Valencia, California 91355
                                          Attn: Mark T. Young
                                          Fax: (661) 554-7088
                                          Email: myoung@donahoeyoung.com

          l3.3 Entire Agreement. This instrument and the documents to be executed
   pursuant hereto contain the entire agreement between the parties relating to the sale of the
   Included Assets. Any oral representations or modifications concerning this Agreement or
   any such other document shall be of no force and effect excepting a subsequent
   modification in writing, signed by the Party to be charged.

          l3.4 Modification.       This Agreement may be modified,               amended or
   supplemented only by a written instrument duly executed by all Parties.

           13.5 Closing Date. All actions to be taken on the Closing pursuant to this
   Agreement shall be deemed to have occurred simultaneously at 12:01 AM on the Closing
   Date, and no act, document or transaction shall be deemed to have been taken, delivered
   or effected until all such actions, documents and transactions have been taken, delivered
   or effected.

           l3.6 Severability. Should any term, provision or paragraph of this Agreement
   be determined to be illegal or void or of no force and effect, the balance of the Agreement
   shall survive.

           13.7 Captions. All captions and headings contained in this Agreement are for
   convenience of reference only and shall not be construed to limit or extend the terms or
   conditions of this Agreement.

           l3.8 Further Assurance. Each Party hereto will execute, acknowledge and
   deliver any further assurance, documents and instruments reasonably requested by any
   other Party for the purpose of giving effect to the transactions contemplated herein or the
   intentions of the Parties with respect thereto.

           l3.9 Waiver. No waiver of any of the provisions of this Agreement shall be
   deemed, or shall constitute, a waiver of other provisions, whether or not similar, nor shall
   any waiver constitute a continuing waiver. No waiver shall be binding unless executed in
   writing by the Party making the waiver.

           13.10 Payment of Fee and Expenses. Each Party shall be responsible for, and
   shall pay, all of its own fees and expenses, including those of its counsel, incurred in the
   negotiation, preparation and consummation of the Agreement and the transaction
   described herein.

          l3.11    urvival. Except for the covenants and agreements to be performed after
                                          Page 12 of38
Case 17-06078-MM7       Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5    Pg. 30
                                            of 111



   the Closing Date, none of the respective representations, warranties, covenants and
   agreements of Core and Simpson herein, or in any certificates or other documents
   delivered prior to or at the Closing, shall survive the Closing.

           13.12 Assignment.         Except as specifically provided otherwise in this
   Agreement, neither this Agreement nor any interest herein shall be assignable
   (voluntarily, involuntarily, by judicial process, operation of law or otherwise), in whole
   or in part, by Simpson without first obtaining the prior written consent of Core. Any
   attempt at such an assignment without such consent shall be void and, at the option of
   Core, shall be an incurable breach of this Agreement resulting in the termination of this
   Agreement.

           13.13 Bind iog ffeet. This Agreement shall bind and inure to the benefit of the
   respective heirs, personal representatives, successors, and assigns of the Parties.

          13.14 Applicable Law. This Agreement shall be governed by and construed in
   accordance with the laws of the State of California, the United States Bankruptcy Code,
   the Federal Bankruptcy Rules and the Federal Rules of Evidence.

           13.15 Good Faith. The Parties agree to do all acts and execute all documents           !
   required to carry out the terms of this Agreement and to act in good faith with respect to
   the terms and conditions contained herein before and after Closing.

           13 .16 Construction. In the interpretation and construction of this Agreement, the
   Parties acknowledge that the terms hereof reflect extensive negotiations between the
   Parties and that this Agreement shall not be deemed, for the purpose of construction and
   interpretation, drafted by either Party.

          13.17 Counterparts. This Agreement may be signed in counterparts, and may be
   executed by the exchange of facsimile signature pages.

            13 .18 Time is of the Essence. Time is of the essence in this Agreement, and all
   of the terms, covenants and conditions hereof.

           13.19 Tax Effect. None of the Parties (nor such Parties' counselor accountants)
   has made or is making in this Agreement any representation to any other Party (or such
   Party's counsel or accountants) concerning any of the tax effects or consequences on the
   other Party of the transactions provided for in this Agreement. Each Party represents that
   it has obtained, or may obtain, independent tax advice with respect thereto and upon
   which it, if so obtained, has solely relied.

                   **(The remainder of this page intentionally left blank.)**




                                         Page 13 of38
Case 17-06078-MM7        Filed 04/06/20       Entered 04/06/20 17:19:03     Doc 395-5     Pg. 31
                                               of 111




   14.0 Bankruptcy Court Jurisdiction. THE BANKRUPTCY COURT SHALL HAVE
   EXCLUSIVE JURISDICTION OVER ALL DISPUTES AND OTHER MATTERS
   RELATING TO (I) THE INTERPRETATION AND ENFORCEMENT OF THIS
   AGREEMENT OR ANY ANCILLARY DOCUMENT EXECUTED PURSUANT
   HERETO; AND/OR (II) THE INCLUDED ASSETS. THE PARTIES EXPRESSLY
   CONSENT TO AND AGREE NOT TO CONTEST SUCH EXCLUSIVE
   JURISDICTION.

         IN WITNESS WHEREOF, the Parties have executed this Asset Purchase
   Agreement as of the day and year first above written.

   SIMPSON:                                       CORE:
   SIMPSON LABS LLC                               CORE SUPPLEMENT TECHNOLOGY INC.
   a California limited liability company,        a California corporation,
   as Buyer                                       as Seller

   By:                                            By:

   Donald Grace, its Executive Vice
   President


                                                  By:

                                                  Richard Feferman, Chief Restructuring
                                                  Officer




                                             Page 14 of38
Case 17-06078-MM7           Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 32
                                               of 111



                                             EXHIBIT "A"

                                       OWNED EQUIPMENT


   Group 1 (Bank of America security interest):
      1. 165 cu . ft. Paul Abbe Double Cone Blender 304/S/S 48460
      2. NRS51-HES Chuck Capper Machine w/3 sets of tooling NRS51-HES
      3. Cremer Counter Tablet Press Machine 1308
      4. AF3 screw Conveyor & In-feed Turn table (39" diameter)

   Group 2 (Bank of America security interest):
      5. Bosch Capsylon 705 complete with all standard, parts, attachments and
          accessories 8-111-999-201
      6. GRFLOWRATEX: Flodex
      7. 2008 Hyster E50Z - 5,000 LB, Electric Forklift, complete with all standard
          parts, attachments and accessories. G1 08N09950
      8. 2009 Skyjack Scissorlift SJIII 3219, complete with all standard parts,
          attachments and accessories 22019403
      9. 2003 Yale Reach Truck, NR035AENM24TE095/EASIR40TT,
          complete with all standard parts, attachments and
          accessories. C815N03043A/DZ-A-98-11405
      10. Global Auto Floor Scrubber 20", complete with all standard parts,
          attachments and accessories. 261165GN

   Group 3 (Core List 8/9/17):

   Portable AC unit - 10000 BTU
   Dehumidifier IDEAL Air CG2
   16 Station Tablet Press & set of
   Acer G236HL Bbd 23 In LED
   48" ROTARY TABLE STAINLESS STEEL
   A/C Unit 1400 Portable 14000BTU
   A/C Unit 1400 Portable 14000BTU
   AC DAIKIN 5 TON 3 PHASE 208/230
   Air Conditioning for MFG
   AC Unit Diakin 5 ton Heat Pump
   AFS SCREW CONVEYOR/W
   150 PSI Oil less Air Compressor 8
   Air Dryer - Refrigerated
   Euro-Dry Energy DEI06 Air Chille
   AAV-90D DESICCANT AIR DRYER
   AIR IMPACT WRENCH
   All Fill Autp Powder Filler
   Fiber Optic Amp for Feeder
   Sartorius LE225D Analytical Bala

                                             Page 15 of38
Case 17-06078-MM7             Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 33
                                                 of 111



   Auto Auger Series Filler
   AugerBS~S3130001
   A&D FX-700CT Balance
   Sartorius ENTRIS64-1S Analytical
   Precision Balance
   ENTRIS323-1S
   Marburg Delibander Model 1250
   Battery Reconditioned Deka 18-12
   Bi directional label process 18-
   Bin Blender Motor 5HP 1725 60H
   Blender 10 Cu. Ft.
   Bin Blender
   Bin Blender
   Big Blender
   480 Volt 60 Amp Breaker Steam CI
   Fiberoptic BRKT Guide
   2 Door Flammable Cabinet
   Cabinet Stainless Steel on Wheel
   Black Metal Storage Cabinets
   Cabinets in WH
   King Capsule Counter
   ZANASI40F
   Capsule Filler Semi-Automatic
   Spring torque tester - 0-100in.L
   Spring torque tester - 0-100in.L
   Cremer CF1230 Channel Counter
   Sure Kap (Capper Machine)
   CAP SHOE
   Bosch 705 Encapsulation Machine
   Carts Stainless Steel
   Carts
   Carts and Tools
   3M T&B Model 200A SN 15054
   Casters for Bin Blender
   Desk Chairs
   Mid-Back Swivel Chair
   Hercules Swivel Task chair with
   5 Tier Chrome Wire Shelving
   Small Clean Room
   Cleanroom
   Clean Room Strip Doors
   6 2 x4 Logi-Clean Room Light
   Front Lobby Clock
   Compressor
   Computers

                                               Page 16 of38
Case 17-06078-MM7          Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 34
                                              of 111



   Computer
   Computer Dell 745 Optiplex
   Computer Sales (label printer ro
   Windows 7 Dell 745 Desktop, Ramo
   HP Compaq 8200 Elite Win 7 DVD
   HP Compaq 8200 Elite Win 7 DVD
   HP Compaq 8200 Elite Win 7 DVD
   Computer Dell 745 Optiplex B. As
   HP Elite 8300 Desktop PC
   HP Elite 8300 Desktop PC -Intte
   Dell Computer 840 EVO MZ-7TE250B
   HP Elite 8300 Desktop PC
   Dell Optiplex 745 3.4GHZ 8GB
   Lenovo Think Centre M71e SFF Des
   Hp Elite 8300 Desktop PC
   Dell 745 Optiplex Desktop Com put
   Dell Optiplex 780 SFF E800 Dual
   CONTROL PANEL FOR SCREW CONVEYOR
   Conveyor Belt
   Conveyor SS 6x4
   12.5 FT. CONVEYOR 304 SS SHELLS
   GlobalTek 6' X 4" S5 Conveyor WI
   Conveyor Bottomless
   Conveyor Table Top 8x4.5
   Conveyor Label Aire 6x3.5
   Conveyor 6" Wide
   Conveyor 4.5"
   Bottomless Conveyor
   CONVEYOR 59" LENGTH
   8' Stainless Steel Conveyor
   Globaltek 10' X 4" 55 Conveyor
   CONVEYOR 12' x 4"   ss WI SPEED CO
   10ft Conveyor (7.5"W) W/lndexing
   Transfer Conveyor 60 in x 30 in
   Bottomless Conveyor G100TR
   Cottner (Lasko)
   Clean Room Soft Walls
   Cubical with desk and drawers
   Cubical with desk and drawers
   Cubical with desk and drawers
   Double Cone Blender
   15.6 E6520 laptop PC - Intel cor
   Dell Optiplex 790 SFF Desktop In
   Dell Latitude E5520 15" Notebook
   Dell Optiplex 780 SFF E8400 3ghz

                                            Page 17 of38
Case 17-06078-MM7           Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 35
                                               of 111



   Desk - Extra in AK Office
   Double Pedestal Desk Maple
   Desk L. Rocha Mfg
   Desk for R. Arreola
   5'6"x6'6" Right Return Desk
   24"x 48" Mahogany Single pedesta
   C/M Amber 30X60 single pedestal
   Desk L Shape Right Return Mahoga
   DESK L SHAPED 6' X 6' CHERRY
   6'x6' L SHAPE DESK W/LEFT RETURN
   dosing discs for Capsylon Encaps
   57850-1/16-1/2 X Chicago-Latrobe
   Dust Collection
   Data View Temperature Data Logge
   Nissan CUM01L15S 36V Electric Fo
   Electric Sub Panel
   Lakso 73 Electric Lift
   Encapsulating Digital Balance
   Encapsulation Machine
   Encapsulator Orientator 70F
   F40 Encapsulator Tooling
   Vibrator for Encapsulation Machi
   Encapsulation Room Electricity
   Beach Pebble Front Entry
   INDUCTION SEALER
   24' FG Extension Ladder
   Patterson Fan 2052533
   4 Hands Free Faucets
   File Cabinet 4 Drawer Vertical
   4 Drawer Vertical File w/Lock
   4 Drawer Vertical File w/Lock
   4 Drawer Vertical File w/lock Le
   14 drawer 1 2 drawer Black w/lo
   Lateral File Cabinets
   Fork Lift Aerial Platfor, 48x40
   FLOWABILITY INDEX MEASUREMENT
   Weigh Tronix DWS3030-01 Floor Sc
   Weigh Tronix DWS3030-01 Floor Sc
   Tennant Floor Scrubber
   Global Auto Floor Scrubber 20"
   Floor Scrubber for W/H
   Flooring Temple Heights
   CHARGER 24VDC 11 A SO/60HZ
   Blender
   food scale 6 XO.0011bs NTEP

                                             Page 18 of38
Case 17-06078-MM7           Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 36
                                               of 111



   Fork Lift
   Fork Lift CAT Reach Ib
   Freight Forklift
   Freight Euro Dry Air chiller
   Freight for Conveyor
   Freight Encapsulator
   Freight Flowability Tester
   Freight for heritage global purc
   FRT Pallet Rack
   freight for ss conveyor for feed
   Freight Turn Tables, 55 tables
   ATR STD SET Polystyrene ATR Stan
   2007 GMC TRUCK MODEL C7500
   Hand Capsule Counter
   Wireless Headset W/handset lifte
   Heat Guns
   Heat Lamps
   Heat Tunnel
   Heat Tunnel - Oven-3Levell/6" Tal
   Digimatic Height Gage w/ switcha
   Bulk Hopper/Elevator Assembly
   Hot Stamp Coder for Labeler
   HP ELITE 8300 DESKTOP PC
   HP Elite 8300 Desktop PC
   HP Elite 8300 Desktop PC
   HP Elite 8300 Desktop PC
   Humidity Data Loggers with displ
   hydraulic driver for stud driven
   Electric 3 stage side shift 2008
   Sotax FT-300 Flowability Testerm
   Nilfisk CFM - 3151 Industrial Va
   PN# STC05-57 / 5" dia x 7.5 Inde
   Induction Sealer
   Inductiion Tunnel Pkg Line
   Lepel CSplus200 Induction Sealer
   MARKEM-IMAJE SERIAL#FR16210026
   Markem - imaje serial number FR1
   Inspection Table Kangola Machine
   server, monitor wiring whs 3 for
   Cisco 7940 G IP Phones
   IT Equipment
   IT Equipment
   Kirby Lester n Count Verificati
   Lab/QC Equipment
   Easy Labeler Label Machine

                                             Page 19 of38
Case 17-06078-MM7          Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 37
                                              of 111



   Label Machine
   Zebra Label Machine
   Label Printer
   Zebra ZM400 Thermal Label Printe
   Zebra ZT410 Direct Thermal Trans
   Label Sensor Model #1120
   Labelette Labeler
   ST1100 Wrap around Labeler 8'XI0
   Label Machine with Encoder
   CLEAR LABEL SENSOR
   High Shelf Ladders
   Low Step Ladder
   Dell Latitude E6510 15.6 in Lt C
   Laser Jet Printer Pro 400
   Laser Printer AK
   LASER SENSOR 1 250 MM RANGE 4 PI
   Lateral File Cabinet
   4 DR LATERAL FILE GREY
   Lot of locks and tags
   LOCKOUT TAGS
   Sink and Faucet for Lunch Room
   Ungesa Clean-Trace NG Luminomete
   MAGNET 4N-201505301 GR1
   MAKITA XT218 18V LXT LITHIUM-ION
   Manual for Auto Label Appicator
   Material Guide 66MM (butterfly)
   Material Guide 77MM (Butterfly)
   Material Guide 90 MM (butterfly)
   80 pc pan set
   Loma Auto Metal Detector for Bot
   TOUCH SCREEN & 60" CONVEYOR/PLO
   Mezzanine for Big Blender
   Mezzanine for Big Blender
   Mezzanine
   Extension of Manufacturing Rooms
   Extension of Manufacturing Rooms
   Milling Machine
   Mobile Box/File Pedestal Black
   Moisture Analysis pans & Glass f
   Arizona Instruments Moisture Ana
   Ohaus MB200 Moisture Analyzers
   Moisture Meter HE53/03
   Monitor 21.5"
   Acer G236HL Bbd 23 inch LED Moni
   Acer G236HL Bbd 23 inch LED Moni

                                            Page 20 of38
Case 17-06078-MM7           Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 38
                                               of 111



   Monitor LED 23" A. Kumjian
   Monitor ASUS VH238H 23 " B. Asli
   Monitor R. Arreola
   Monitor LED 24 inch, R. Rocha
   Acer 23" Monitor for Sales
   VA2446M-LED 24" N. McEvers
   Acer G236HL Bbd 23 Inch Led-lit
   ACER G236HL BbD 23-INCH MONITOR
   Monitor ACER 23"
   Monitor C. Robison Sales
   ViewSonic VA2446M-LED 24 inch LE
   Monitor Joe VA2246M 22 inch led
   Viewsonic 27 inch lit led 1080
   ViewSonic VA2446M -LED 24 inch LE
   24in LCD Monitor
   Acer G236HL 23 inch
   ViewSonic VA2446M-LED 24 inch LE
   Acer G237HK bi 23 inch LED Back
   MONITOR ASUS VS207T-P 20 IN
   Acer G246HL 24 inch LED Monitor
   Toledo 10 1 Multirange Scale
   Neck Bander for Packaging
   NECK BANDER
   HP Probook 6560B Notebook PC
   Office Equipment
   Office Furniture/Fixture
   Office Furniture/Fixture
   Office Furniture/Fixture
   Office Furniture
   Mounting Brackets qty 2
   Skidding
   Pallet Jack
   Pallet Jack
   Mitsu Pallet Jack
   2.5 Ton Pallet Jack
   2.5 Ton Pallet Jack
   2.5 Ton Pallet Jack
   Heavy Duty Pallet Rack
   Heavy Dute Pallet Rack
   Heavy Duty Pallet Rack
   Pallet Racks in W/H
   Pallet Racking for Warehouse
   TEAR DROP STYLE PALLET RACKS
   Heavy Duty Pallet Racks
   Heavy Duty Pallet Racks

                                             Page 21 of38
Case 17-06078-MM7           Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 39
                                               of 111



   Packaging Pallet Wrapper
   Panic Bar for Door
   Picnic table and banches 6 ft
   Picnic Table Round 44" Top Almon
   Picnic Tables
   Packaging Line
   Packaging Line
   Packaging Line
   Packaging Line
   Lab Work Station Portable 2 Shel
   PDC Shrink Heat Tunnel
   Sartorius Digital Balance Scale
   Ishida Check Weigher Model:RE-W-
   LD19SB Custom 1-6 HR 1 Phase 60h
   Ramsond CUT 50DV
   Ohaus EP 12001 Explorer Pro Plat
   UTILE GIANT NCB-2448-8PVBK
   Polishing Macine CVC
   Capsule Polisher
   Logistical S-7 Weigh & Fill 1503
   Power Washer
   Precision Balance Sartorius
   Mi-T-M JP-1502-3ME1 - 1500 PSI
   Print Plates for Labeling
   Brother DCPL2540DW WCL Printer
   Office Jet Printer All in one
   Brother HL-L2340DW Compact
   Brother all in one CL MFCL2700D
   Brother Wireless Compact Laser P
   Brother DCPL2540DW Wireless CL p
   Monochrome Desktop Thermal Trans
   InFocus IN116A DLP Projector
   LEVBOLD SV-100 PUMP
   BUSCH RC-0100 PUMP
   PUNCH AND DIE SET FOR STAINLESS
   QC Luminameter
   Racks
   Storage Racks
   Vale Reach Truck
   High Back Exec Chair Black
   U-Shape, Left return 6'X8'6" Esp
   Hot Point Refrigerator/Freezer
   Full Face Respirator
   Roller for PKG Labeler
   12 step rolling ladder

                                             Page 22 of38
Case 17-06078-MM7           Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 40
                                               of 111



   SS ROTARY TABLE     wI SPEED CONTROL
   48" Global Tech Rotary Table WIS
   Rotary Table 58 in . Stainless St
   Rotary Table 48" SS-48
   Rotary Table 48"
   Sanitation Equipment
   SCALE WEIGHING EJ6100 COMPACT
   SCALE - PRODUCTION
   Scales
   Scales
   Scale
   Sartorius ENTRIS323-1S Milligram
   Digital Scale Ohaus Model Valor
   Scale Platform FG-30KAM
   Scale Sartorius AY-5101 Small
   SARTORIUS SCALE
   Screening Machine Model #MTS 600
   AF3 Screw Conveyor
   INDUCTION FOIL SEALER
   SECURITY CAMERA WHS 3
   Security System
   Security Equipment
   Security Equipment
   Security Camera System TH
   8 ch DVr w/4 IR Camera Kit, IR c
   Sensor kit, Triton, Gen IR Detec
   Sensor kit, Triton, Gen IR Detec
   Server Net Gear
   Shipping for Equipment from SJ A
   Shrink Tunnel
   Document Shredder
   Stainless Steal Sink
   SKIDDING FOR ASSET SHIPMENT
   Scissorlift 19 ft platform 25 ft
   SS Slot Sampler (4) Slots 1000 m
   SLOT SAMPLER STAINLESS STEEL
   Custom cleanroom soft walls
   Software
   Spindle Capper wI 6 spindles
   SS Shelves Wall Mt 2 12 x 48, 1
   Toledo SS table w/casters
   SS Tables w/casters
   SS WORK TABLE 30 X 24 X 33
   Stack Pack Machine Former 80MM
   40KW X Treme Steam Generator 480

                                             Page 23 of38
Case 17-06078-MM7          Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 41
                                              of 111



   Former 65 mm Cooling Part for St
   Steel Wheel Risers
   Metal Storage Cabinet
   Strip Doors Clean Room
   STRIP DOORS FOR CLEAN ROOMS
   STRIP DOORS CLEAN ROOMS
   Strip Doors 4
   Custom Clean room Strip Doors
   Table for Filler
   Bi Directional Accumultion Table
   SS Table 24" X 24"
   Rolling Stainless Steel Table 30
   Stainless Steel Table w/Bcksplsh
   Tap Density tester SERIAL # 504.
   DUAL TABLET/CAPSULE COUNTER
   Testing Equipment
   Testing Equipment
   Testing Equipment
   Testing Equipment
   Lenovo Thinkserver TS140
   16' Isuzu Box Truck
   Turntable 48"
   Turntable
   2854-3 CAPPLUS TWIN SHELL BLENDE
   T&B T3 UNIV FER CRIMP TOOL
   Alto Vacuum
   Air Power Vibrator
   VINYL WALL PANELS FOR ENCAPSULAT
   Motorola Talkabout MD200, Ramon
   Motorola Talkabout MD200, Alex.
   Motorola Talkabout MD200, Luis.
   Motorola Talkabout MD200, Beau
   Motorola Talkabout MD200, Fabian
   Motorola Talkabout MD200, Japhet
   20 gallon/2000W electric Water
   Brother DCPL2540DW Wireless Comp
   Ubiquiti UAP-LR-3 Unifi AP Enter
   WIRE SHELVING WH
   Stainless Steel Work Table
   cve 300e Wrap Labeler
   CVC 310 WRAP LABELER




                                            Page 24 of38
Case 17-06078-MM7   Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 42
                                       of 111




                                 EXHIBIT "B"

                                     SUPPLIES




                                     Page 25 of38
Case 17-06078-MM7   Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 43
                                       of 111



                                 EXHIBIT     "e"
                                 INVENTORY




                                     Page 26 of38
Case 17-06078-MM7   Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 44
                                       of 111



                                 EXHIBIT "0"

                                     VEHICLES


              2007 GMC C7500 Truck (24') Yin #lGDJ7C1357F900650


               2007 Isuzu Box Truck (16') Yin #JALC4B16377001739




                                     Page 27 of38
Case 17-06078-MM7       Filed 04/06/20    Entered 04/06/20 17:19:03      Doc 395-5   Pg. 45
                                           of 111



                                      EXHIBIT "E"

                               SUBSIDIARY PROPERTY

      1. Rights to trade name and logo for "Strongman" products, including:


  Strongman   Pre-Workout Airplane Punch Bulk Powder
  Strongman   Pre-Workout lemonade lift Bulk Powder
  Strongman   Pre-Workout lift Juice Watermelon Bulk Powder
  Strongman   Pre-Workout Airplane Punch
  Strongman Pre-Workout lemonade lift
  Strongman Post-Workout Airplane Punch
  Strongman Post-Workout lemonade lift
  Strongman Pre-Workout lift Juice Watermelon
  Strongman Glutamine
  Strongman Creatine
  Strongman Whey Protein Isolate Chocolate 30 serving
  Strongman Whey Protein Isolate Chocolate 15 serving
  Strongman Pre-Workout lift Juice Strawberry lemonade
  Strongman Whey Protein Isolate Chocolate 5 serving



      2. All inventory of such products on hand;
      3. All materials for manufacture of such products on hand; and
                        4. All receivables for products of Subsidiary.




                                         Page 28 of38
Case 17-06078-MM7      Filed 04/06/20     Entered 04/06/20 17:19:03      Doc 395-5     Pg. 46
                                           of 111



                                          EXHIBIT "F"

                              INTELLECTUAL PROPERTY
   Website:       www.coresupplementtech.com
   Tradename: Core Supplement Technology
   Formulas and Trade Secrets:        Not identified in a public document
   Customer List:      Not identified in a public document
   Supplier List:      Not identified in a public document

   Core owned formulations
   Master batching records
   Blending procedures
   Label proof approvals
   Raw material specifications
   FTIR and third party testing records
   Customer list


                                     IP Statement
                             Core Supplement Technology IP


   Core Supplement Technology, Inc. is the creator of its in house formulations and master
   batching records. Core holds all rights and IP to these formulations. Select customers
   have copies of formulations created in house per individual agreements. These customers
   represent less than 5% of total sales.




                                        Page 29 of38
Case 17-06078-MM7   Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 47
                                       of 111



                                 EXHIBIT "G"

                          ORDERS (INCLUDING WIP)




                                     Page 30 of38
Case 17-06078-MM7   Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 48
                                       of 111



                                 EXHIBIT "H"

                                 RECEIV ABLES




                                     Page 31 of38
Case 17-06078-MM7     Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5    Pg. 49
                                         of 111




                                         EXHIBIT "I"
                                  REAL PROPERTY LEASE
   Building 1,4645 North Ave, Oceanside, CA 92056, month to month tenancy. Landlord
   Wade W. Prescott, et al. Monthly rent $16,367 per month. Lease payments (and all
   other obligations of Core) are current through February 28,2018.




                                       Page 32 of38
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03          Doc 395-5       Pg. 50
                                             of 111




                                          EXHIBIT" J"

                      ASSIGNMENT AND BILL OF SALE

           This ASSIGNMENT AND BILL OF SALE is being delivered as of the date
   indicated below by CORE SUPPLEMENT TECHNOLOGY INC. ("Seller"), pursuant to
   the terms of that certain Asset Purchase Agreement dated March _ _ , 2018 (the
   "APA"), by and between Seller and SIMPSON LABS LLC ("Purchaser"). Capitalized
   terms used herein without definition shall have the same respective meanings as the
   capitalized terms that are defined in the AP A.

             1. Transfer of Assets: In consideration of payment of One Million Four
         Hundred Fifty Four Thousand Dollars ($1,454,000.00), the receipt of which is
         hereby acknowledged, Seller hereby sells, grants, assigns, transfers, conveys and
         delivers to Purchaser the Included Assets described in § E of the AP A, including the
         specific assets listed in §§ 1.1 -1.9 below, and all right, title and interest therein and
         thereto (collectively the "Transferred Assets"): [LANGUAGE BELOW SHOULD
         TRACK REVISIONS TO RECITALS IN APA ABOVE]

          1 . 1 All equipment, tools, machinery, and office furniture that is owned by
                 Core, whether or not subject to a security interest (the "Owned
                 Equipment"), including without limitation the specific items detailed in
                 Exhibit "A" hereto;

          1.2      All supplies and raw materials used in the formulation and manufacture of
                   nutritional supplements (the "Supplies"), as detailed in Exhibit "B" hereto;

          1.3      All finished goods (the "Inventory") as detailed in Exhibit "c" hereto;

          1.4     Two (2) trucks and trailers (the "Vehicles"), as detailed in Exhibit "D"
                  hereto;

          1.5     One hundred percent (100%) of the membership interests in Life Brand,
                  LLC, a California limited liability company (the "Subsidiary") that owns
                  intellectual property including trade names, trademarks, and service marks
                  related to the nutritional supplement business and other property (the
                  "Subsidiary Property"), as detailed in Exhibit "E" hereto;

          1.7         Core's tradename, website, domain names, formulas, trade secrets,
                  customer and supplier lists, and goodwill (the "Intellectual Property"), as
                  detailed in Exhibit "F" hereto;

            1.8          Core's open customer orders, work-in-process ("WIP"), deposits by
                  customers for such orders or WIP, and accounts receivable associated with
                  such orders or WIP (the "Orders"), as detailed in Exhibit "G" hereto

                                           Page 33 of38
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5      Pg. 51
                                             of 111



               1.9 All accounts receivable of Core (the "Receivables"), including without
                   limitation the accounts receivable detailed in Exhibit "H" hereto,

           2.     Further Acts and Documents: Seller hereby covenants that it will, at any
   time and from time to time, upon the request of Purchaser, do, execute, acknowledge and
   deliver, or cause to be done, executed, acknowledged or delivered, all such further acts,
   deeds and documents as Purchaser may reasonably request in order to vest in Purchaser the
   Included Assets and all right, title and interest therein and thereto.

          3.     Subject to APA: This Assignment and Bill of Sale is subject to all of the
   terms and conditions of the AP A.

                                  4.      Binding Effect: This Assignment and Bill of Sale
                          shall be binding upon and inure to the benefit of Seller and Purchaser
                          and their respective successors and permitted assigns.

                                  5.      California Law Applies: This Assignment and Bill of
                          Sale shall be governed by and construed in accordance with the laws
                          of the State of California, without regard to its conflict of laws
                          principles.

                                 6.     No Amendment Without Consent: This Assignment
                          and Bill of Sale may not be amended, modified, altered or
                          supplemented other than by means of a written instrument duly
                          executed and delivered on behalf of Seller and Purchaser.

          IN WITNESS WHEREOF, Seller has caused this Assignment and Bill of Sale to be
   executed and delivered on the date stated below.


   Dated:   _ 7-4L,---"I,---=-5-1-/
                               _ _' 2018         CORE SUPPLEMENT TECHNOLGY INC.
                                                 a California corporation, as Seller




                                                      Richard F eferman, Chief Restructuring
                                                      Officer




                                           Page 34 of38
Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03   Doc 395-5   Pg. 52
                                      of 111



                                 EXHIBIT "K"

                                ALLOCATION




                                     Page 35 of38
Case 17-06078-MM7       Filed 04/06/20       Entered 04/06/20 17:19:03   Doc 395-5   Pg. 53
                                              of 111



   Owned Equipment:                              $50,000.00
   Premises Lease:                               -0-
   Supplies:                                     1,000.00
   Inventory:                                    100,000.00
   Vehicles:                                     10,000.00
   Subsidiary/Subsidiary Property:               34,000.00
   Intellectual Property (incl. goodwill):       454,000.00
   OrdersIWIP:                                   530,000.00
   Receivables:                                  275,000.00
   Total:                                        $ 1.454.000.00




                                         Page 36 of38
Case 17-06078-MM7           Filed 04/06/20        Entered 04/06/20 17:19:03             Doc 395-5           Pg. 54
                                                   of 111




                                                EXHIBITL

       SETTLEMENT AGREEMENT, WAIVER OF POST-PETITION CLAIMS, AND
                      MUTUAL GENERAL RELEASE

            l.    Post-Petition ore AIR: Simpson owes Core $129,818.80 with respect to
   "commissions" owed to Core on account of outsourcing work sent to Simpson after the
   Petition Date.

           2.     Post-Petition Simpson AIR: Debtor owes Simpson $203,818.80 in post-
   petition accounts payable in connection with manufacturing orders placed by Core with
   Simpson after the Petition Date.

           3.     Offset, Settlement and Release: Effective as of the Closing Date and as
   part of the Purchase Price Consideration, subject to entry of a Court Order approving this
   settlement agreement pursuant to Bankruptcy Code Section 9019, Simpson and Core will
   offset the post-petition claims identified in Paragraph 1 and 2 above, and Simpson will
   waive any and all claims against Debtor with respect to the $74 000 1 net balance due after
   such offset.

           4.      Mutual General Release. Except as specified in Paragraph 3 and any other
   executory obligations under the AP A, effective as of the Closing, the Parties fully and
   forever release, acquit and discharge each other, Core's Chief Restructuring Officer, their
   attorneys, accountants, and other retained professionals from any and all claims,
   damages, costs, attorney's fees, demands, rights, causes of action, or liabilities which any
   of them ever had, or now have, against each other.

           5.     Waiver of California Civil Code §1542. Except as specified in §13.9 of
   the AP A, the Parties waive any and all rights which each may have under the provisions
   of California Civil Code §1542, which provides:

        "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
   CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
   AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR
   HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
   THE DEBTOR."

           It is understood by the Parties that facts with respect to which the releases are
   hereby given may tum out to be other than, or different from, the facts now believed by
   the Parties to be true. Each Party expressly assumes the risk of the facts turning out to be
   different than that Party believes them to be, and agrees that this Agreement shall in all



   1Shortly before filing this APA, Simpson informed the Debtor that the waived amount may be slightly
   higher than the $74,000 originally reported but was not able to provide an exact amount. As such, this
   amount is subject to change.
                                                Page 37 of38
Case 17-06078-MM7       Filed 04/06/20    Entered 04/06/20 17:19:03       Doc 395-5     Pg. 55
                                           of 111



   respects be effective and not subject to tennination or rescission because of any such
   mistaken belief.

           6.     The release provided for herein shall not apply to any breach of any
   provision of this Agreement, including without limitation the warranties stated in ~~8-9
   of the AP A and the post-closing covenants stated in ~ 10 of the AP A.




                                         Page 38 of38
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5      Pg. 56
                                             of 111



                      ASSET PURCHASE AGREEMENT
           This Asset Purchase Agreement ("Agreement") is made and entered into as of
   March 15, 2018, by and between SIMPSON LABS LLC, a California limited liability
   company (or nominee) as buyer ("Simpso n"), and CORE SUPPLEMENT
   TECHNOLOGY INC., a California corporation, as seller and debtor-in-possession in the
   Bankruptcy Case (as defined below) (the "Debtor"). Each of Simpson and Debtor are
   referred to herein individually as a "Party," and both Simpson and Debtor are referred to
   collectively as the "Parties."
                                          REClTALS

          A.    Debtor is    In   the business of fonnulating and manufacturing nutritional
   supplements.

          B.      Debtor is a debtor and debtor-in-possession in a Chapter II case pending in
   the United States Bankruptcy Court, Southern District of Cali fomi a ("Bankruptcy Court"),
   Case Number 17-06078-MMI I (the "Bankruptcy Case"). The transaction described in this
   Agreement is subject to approval by the Bankruptcy Court.

          C.     On February 22, 2018, the Bankruptcy Court entered its Court Modified
   Order Partially Granting Debtor's Motion/or Entry a/Order Approving Stalking Horse,
   Marketing and Overbid Procedures, and Setting a Final Sale Hearing [0.1. No. 148] (the
   "Procedures Order") approving certain relief requested by the Debtor as further described
   in the Procedures Order, including the sale of substantially all of the Debtor's assets, and
   designating Simpson as the Stalking Horse Bidder for those assets. In addition, a proposed
   Asset Purchase Agreement (the "Original APA") between Debtor and Simpson was
   approved as the base bid for the sale.

          D.      Following a healing on March 8, 2018, the Court denied approval of the
   Original APA but indicated that it would consider a new sale motion if filed and properly
   noticed to creditors. This Asset Purchase Agreement is entered into as of March 15, 2018
   and contains certain modifications responsive to the Court's concerns.

           E.      Debtor is the owner of the following assets, which are referred to
   collectively as "the Included Assets":

                  I.     All equipment, tools, machinery, and office furniture that is owned
          by Debtor, whether or not subject to a security interest (the "Owned Equipment" ),
          including without limitation the specific items detailed in Exhibit "A" hereto. To
          be clear, none of the equipment that is subject to a secured interest held by Berlin
          Packaging, LLC is considered an Included Asset. For a full description of such
          equipment, refer to Docket Item # 157;

                  2.      All supplies and raw matelials used in the fonnulation and
          manufacture of nutritional supplements (the "Supplies"), as detailed in Exhibit "B"
          hereto, subject to reduction in the Supplies during the period between execution of
          this Agreement and the Closing Date (as defined below);

                                           Page 1 of 40
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03         Doc 395-5      Pg. 57
                                             of 111



                  3.     All finished goods (the "Inventory") as detailed in Exhibit "c"
          hereto, subject to reduction in the Inventory during the period between execution
          of this Agreement and the Closing Date;

                  4.      Two (2) trucks and trailers (the "Vehicles"), as detailed in Exhibit
          uDn hereto;

                  5.      One hundred percent (100%) of the membership interests in Life
          Brand, LLC, a Califomia limited liability company (the "Subsidiary") that owns
          intellectual property including trade names, trademarks, and service marks related
          to the nutritional supplement business and other property (the "Subsidiary
          Property"), as detailed in Exhibit "E" hereto;

                  6.      Debtor's tradename, website, domain names, formulas, trade
          secrets, customer and supplier lists, and goodwill (the "Intellectual Property"), as
          detailed in Exhibit "F" hereto (and as further identified to Simpson with respect to
          Intellectual Property that is not specified in such exhibit);

                  7.      Debtor's open customer orders, work-in-process ("WIP"), accounts
          recei vable associated with such orders or WIP (each of the foregoing shall be
          referred to collectively, as the "Orders"), as detailed in Exhibit "G" hereto, to the
          extent the Orders exist as of the Closing Date; and

                  8.     All accounts receivable of Debtor (the "Receivables"), including
          without limitation the accounts receivable detailed in Exhibit " H" hereto, to the
          extent the Receivables exist as of the Closing Date.

           F.      This Agreement does not effectuate a sale, transfer or disposition of assets
   of Debtor that are not listed in § E (1-8) above including, but not limited to: leased
   equipment; unexpired real property leases, except as otherwise indicated herein; cash and
   bank deposits; customer deposits; and litigation claims including the estate 's avoidance
   actions and potential 0&0 claims. The assets that are not the subject of and being
   purchased or transferred pursuant to this Agreement are refelTed to as the "Excluded
   Assets." For avoidance of doubt, the Excluded Assets include cash and bank deposits, cash
   equivalents, executory leases (other than customer contracts) and customer deposits
   existing as of the Closing Date including assets derived from the Included Assets above.

           G.     Debtor wishes to sell to Simpson the Included Assets at the price and on the
   other tenns and conditions specified in detail below and Simpson wishes to so purchase
   and acquire the Included Assets.

           H.      Following execution of this Agreement, Debtor will file a motion with the
   Bankruptcy Court to obtain Bankruptcy Court Approval of the sale described herein (as
   defined in §4.! below). The sale will be subject to overbid, and the sale will close promptly
   to the highest and best bidder following such Bankruptcy Court Approval.




                                           Page 2 of 40
Case 17-06078-MM7         Filed 04/06/20     Entered 04/06/20 17:19:03          Doc 395-5      Pg. 58
                                              of 111



                                        AGREEMENT
          In consideration of the foregoing Recitals and the respective representations,
   warranties, covenants and agreements set forth herein, and other good and valuable
   consideration as set forth herein, the Parties agree as follows:

   1.0    Transfer of Included Assets.

            1.1    Purchase and Sale of Included Assets. On the Closing Date, as hereinafter
   defined, in consideration of the covenants, representations and obligations of Simpson
   hereunder, and subject to the conditions hereinafter set forth, Debtor shall sell, assign,
   transfer, convey and deliver to Simpson, and Simpson shall purchase all of Debtor's right,
   title and interest as of the Closing Date in and to the Included Assets, consisting of all of
   Debtor's right title and interest in and to those assets listed in the attached Exhibits "A"
   through " H", inclusive, pursuant to I I V.S.c. §363, free and clear of all liens, claims and
   encumbrances, as provided by Bankruptcy COUlt order.

           1.2    Instruments of Transfer. The sale, assignment, transfer, conveyance and
   delivery of the Included Assets to Simpson shall be made by bill of sale and assignment
   duly executed buy Debtor, and such other instruments as may reasonably be requested by
   Simpson.

           1.3     No Assumed Liabilities. Simpson is not assuming any liability of Debtor or
   agreeing to assume and perfonn any contractual obligation of Debtor, and Simpson shall
   not be liable for any other liabilities or obligations of Debtor by virtue of this transaction,
   except for liabilities for payments due after the Closing Date on subleases that are entered
   into between Simpson and the Debtor as specifically identified in Exhibit "I" hereto.

   2.0    Consideration.

           2.1    Purchase Price. The consideration to be paid by Simpson to Debtor for the
   Included Assets is One Million Four Hundred Fifty Four Thousand Dollars
   ($ 1,454,000.00) (the "Purchase Price"), made up of the following components:

          2.2    Cash. One Million Dollars in cash to be paid as follows: Five Hundred
   Thousand Dollars ($500,000.00) (the "Deposit") as desclibed in §2.2 hereof; and Five
   Hundred Thousand Dollars ($500,000.00) (the "Completion Payment") payable at the
   Closing Date as defined and desclibed in §3.2 hereof;

            2.3    Waiver of Claims. Simpson will waive and release any and all post-petition
   claims, including a certain claim delineated in the sum of $74,000.00, against Debtor, as
   set forth in Exhibit L hereto.

           2.4     Retention of Customer Deposits. The Debtor will retain $380,000.00 of
   customer deposits, which represents approximately 30% of all open customer orders. The
   open customer orders peltaining to such deposits, however, are part of the Included Assets
   being transfelTed to Simpson as part of the sale and therefore the deposits represent an asset
   of the Debtor's estate.

                                            Page 3 of 40
Case 17-06078-MM7         Filed 04/06/20     Entered 04/06/20 17:19:03          Doc 395-5      Pg. 59
                                              of 111



           2.5    Deposit. Concurrently with the mutual execution and delivery of this
   Agreement, Simpson will deposit with the Trust Account of Debtor's Chapter II counsel
   the sum of Five Hundred Thousand Dollars ($500,000.00) in Good Funds (the "Deposit").
   For purposes of this Agreement, "Good Funds" shall mean immediately available funds
   delivered via wire transfer or cashier's check drawn on a Califomia bartle Debtor's Chapter
   II main counsel shall retum to Simpson the Deposit only as provided in §4.6 hereof.

           2.6    Equipment Condition: Simpson conducted a final documented inspection of
   all purchased equipment on March 3, 2018. Simpson agrees to a $50,000.00 cap on any
   purchase price reduction for equipment damaged, lost or stolen after the OIiginal
   inspection. Debtor agrees to assign to Simpson, and to the extent possible, all in surance
   rights and coverage over the owned equipment that Simpson has agreed to purchase.

   3.0    Closing Transaction.

           3.1     Closing. The Closing of the transactions provided for herein (the "Closing")
   shall take place on the Closing Date at the offices of Sullivan Hill Lewin Rez & Engel, 550
   West C Street, Suite 1500, San Diego, CA 92101 or other such place as mutually agreed
   upon by Debtor and Simpson.

           3.2      Closing Date. Following execution of this Agreement, Debtor will file a
   motion with the Bankruptcy COLIrt to obtain Bankruptcy Court Approval and the sale will
   close within three (3) business days following the entry of an order of the Bankruptcy Court
   authorizing such sal e, as provided in §4. 1 hereof, so long as the effectiveness of such order
   has not been stayed by a court of competent jurisdiction ("Closing Date"). Altematively,
   the paJiies may mutually agree to an extended Closing Date. Until this Agreement is either
   tenninated or the parties have agreed upon an extended Closing Date, the parties shall
   diligentl y continue to work to satisfy all conditions to Closing.

           3.3    Debtor's Deliveries to Simpson at Closing. At the Closing, Debtor shall
   cause to be delivered to Simpson the following:

                  (a)     An Assignment and Bill of Sale in the [01111 attached hereto as
    Exhibit "J" hereto, duly executed by Debtor, pursuant to which Debtor sells and assigus
    the Included Assets to Simpson (the "Assigument"); and

                  (b)     Such other instruments of transfer, including without limitation such
   assignments and consents to assigmnents as are reasonably requested by Simpson and
   necessary to transfer to Simpson good, marketable aJld legal title to all of the Included
   Assets, all in fonTIs which are consistent with the terms of this Agreement and are usual
   and customary for transfening the type of assets involved under the laws of the
   jurisdictions applicable to such transfers.

           3.4     Simpson's Deliveries to Debtor at Closing. At the Closing, Simpson shall
   cause to be delivered to Debtor the Completion Payment. The Completion Payment shall
   be paid at the Closing by cash, certified check or wire transfer.

           3.5    Allocation. TIle Pmiies have agreed to the allocation of the consideration

                                            Page 4 of 40
Case 17-06078-MM7         Filed 04/06/20      Entered 04/06/20 17:19:03          Doc 395-5      Pg. 60
                                               of 111



   referred to in §     hereof among the Included Assets, as set forth in Exhibit "K" hereto .
   The allocation set forth in Exhibit K shall be conclusive and binding upon the Parties for
   all purposes, and no Party (or any affiliate of) shall file any tax return or other document
   with, or make any statement or declaration to, any taxing agency that is inconsistent with
   such allocation.

           3.6     Sales, Use and Other Taxes. Debtor shall bear and pay any sales or use
   taxes imposed by the State of California on the sale of the Included Assets based upon and
   to the extent of the consideration allocated to the property as set forth in Exhibit "K" hereto.

   4.0    Conditions Precedent to Closing.

           4.1   Bankruptcy Comi Approval: Hearing: Overbid Procedure.       Debtor's
   obligation to sell and Simpson's right to buy are each conditioned on (collectively
   "Bankmptcy Court Approval"):

                   (a)    Entry of an Order of the Bankmptcy Court approving the bid and
   related procedures for the sale as described in the " Sale Procedures Memorandum"
   approved by Simpson on Febmary 22,2018 except as to such revisions thereto that are
   specificall y agreed to by Simpson and Debtor in writing or on the record in open court,
   and are thereafter approved by the Bankruptcy COUli;

                  (b)     The subsequent conduct of the in-court auction sale described
   therein in conformance with such procedures, except as to variances and changes to such
   procedures that are specifically agreed to by Simpson and Debtor in writing or on the record
   in open court, and are thereafter approved by the Banknlptcy Court; and

                  (c)      Entry of an Order of the Bankruptcy Court authorizing the sale to
   Simpson on the tenns described herein, except as to such revisions thereto that are
   specifically agreed to by Simpson and Debtor in writing or on the record in open court, and
   are thereafter approved by the Bankruptcy Comi.

           4.2    Conditions to Debtor's Obligations. Debtor's obligation to make the
   deliveries required of Debtor at the Closing Date shall be subject to the satisfaction or
   waiver by Debtor of each of the following conditions:

                  (a)     Debtor shall enter into a sublease with respect to that certain parcel
   ofland further desclibed in Exhibit "I" (the "Leased Property") subject the following tenns:
   Debtor shall remain the lessor on the month to month lease ofthe Leased Property currently
   in place and Simpson will be sublessor. The Debtor and Simpson will cohabitate on the
   Leased Propeliy, each party paying 50% of the monthly rent obligations. If either patiy
   decides to leave the Leased Property, it will provide the other party 15 days notice of such
   departure. The $30,000 security deposit being held by the Landlord is and will remain
   property of the Debtor.

                   (b)     Debtor has received the Deposit;



                                             Page 5 of 40
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5      Pg. 61
                                             of 111



                  (c)     All of the representations and warranties of Simpson contained
   herein shall continue to be true and correct at the Closing in all material respects.

                  (d)  Simpson shall have executed and delivered to Debtor all of those
   documents, instruments and agreements required to be executed by Simpson to Debtor
   under §3.4 hereof.

                   (e)     No action, suit or other proceedings shall be pending before any
   court, tribunal or govemmental authority seeking or threatening to restrain or prohibit the
   consummation of the transactions contemplated by this Agreement, or seeking to obtain
   substantial damages in respect thereof, or involving a claim that consummation thereof
   would result in the violation of any law, decree or regulation of any govenunental authority
   havi ng appropriate jurisdiction.

                   (f)    Debtor shall have obtained Bankruptcy Court Approval, as provided
   in §4. 1 hereof above.

           4.3    Conditions to Simpson's Obligations. Simpson's obligation to make the
   deliveries required of Simpson at the Closing shall be subject to the satisfaction or waiver
   by Simpson of each of the following conditions:

                  (a)     All representations and warranties of Debtor contained herein shall
   continue to be true and correct at the Closing in all material respects.

                   (b) Debtor shall have executed and delivered to Simpson all of those
   documents, instruments and agreements required to be executed by Debtor to Simpson
   under §3 .3 hereof.

                  (c)    Debtor shall have obtained Banktuptcy Court Approval, as provided
   in §4.1 hereof above.

   5.0     Notice. Notice of Debtor's motion for approval of the sale of the Included Assets
   shall be given by Debtor to all creditors of Debtor listed on the master mailing matrix
   maintained by the Bankruptcy Court as updated through the date such notice is served.

   6.0    Termination. This Agreement shall be temlinated only as provided below:

                   (a)    By written mutual consent of Debtor and Simpson executed at any
   time prior to the Closing;

                  (b)     Upon the closing of a transaction with a third-party overbidder, as
   provided in §4.1 (b) hereof above; or

                 (c)   Pursuant to order of the Bankruptcy Court obtained upon notice to
   Debtor and Simpson.

          6.1.    Consequences ofTennination

                  (a)     In the event this Agreement is tenninated pursuant to §4.5(a) hereof,
                                           Page 6 of 40
Case 17-06078-MM7        Filed 04/06/20      Entered 04/06/20 17:19:03        Doc 395-5      Pg. 62
                                              of 111



   all rights and obl igations of the Parties hereunder shall terminate, and Debtor shall
   immediately deli ver the Deposit to Simpson to the extent that Debtor and Simpson agree.

                   (b)     In the event this Agreement is tenninated pursuant to §4.S(b) hereof,
   all rights and obligations of the Parties hereunder shall terminate, Debtor shall immediately
   deliver the Deposit to Simpson, and Debtor shall immediatel y pay Simpson a break-up fee
   of Eighty Thousand Dollars ($80,000.00) in addition thereto (if such break-up fee has been
   approved by the Bankruptcy COllli as part of the approval of sale procednres desclibed in
   §4.1 (a) hereof).

                   (c)     In the event this Agreement is temlinated pursuant to §4.S(c) hereof,
   all rights and obligations ofthe Parties hereunder shall tenninate, and the Bankruptcy Comi
   shall detemline whether the break-up fee described in §4.6(b) above or the liquidated
   damages described in §4.7 below are payable.

   7.0        Liquidated Damages. SIMPSON AND DEBTOR ACKNOWLEDGE
   THE IMPRACTICALITY AND EXTREME DIFFICULTY OF FIXING THE
   ACTUAL DAMAGES DEBTOR WOULD SUSTAIN AS A RESULT OF THE
   BREACH OF SIMPSON'S OBUGATION TO COMPLETE THE PURCHASE OF
   THE INCLUDED ASSETS FOLLOWrNG OBTAINIl'IG BANKRUPTCY COURT
   APPROVAL, AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF
   THE DA TE OF THIS AGREEMENT, THE UQUIDATED DAMAGES PROVIDED
   FOR HEREIN REPRESENT A REASONABLE ESTIMATE OF THE DAMAGES
   THAT DEBTOR WILL INCUR AS A RESULT OF SIMPSON'S FAILURE TO
   COMPLETE THE PURCHASE. IF SIMPSON BREACHES THE OBLIGATION
   TO COMPLETE THE PURCHAS.E OF ASSETS, THEN DEBTOR, BY NOTICE TO
   SIMPSON, MAY TERMIl'IATE SIMPSON'S RIGHTS TO PURCHASE THE
   ASSETS AND, AS DEBTOR'S SOLE REMEDY FOR THE DEFAULT BY
   SIMPSON, DEBTOR SHALL RECEIVE AND RETAIN ONE HUNDRED
   THOUSAND DOLLARS ($100,000.00) OF THE DEPOSIT UNDER THIS
   AGREEMENT AS LIQUIDATED AND AGREED UPON DAMAGES. BY
   INITIALING THE SPACES WHICH FOLLOW, SIMPSON AND DEBTOR
   SPECIFICALL Y AND EXPRESSLY AGREE TO ABIDE BY THE TERMS AND
   PROVISIONS OF THIS PARAGRAPH CONCERNING UQUIDATED
   DAMAGES.

                          CORE's L'IITIALS                       SIMPSON's INITIALS
   8.0    Debtor's Representations and Warranties. Debtor hereby makes the following
   representations and warranties to Simpson:

          8. 1   Validity of Agreement. Upon obtaining Bankruptcy Court approval, this
   Agreement shall constitute the valid and binding obligation of Debtor, enforceable in
   accordance with its tenns.

           8.2   Title. At the Closing, Simpson will acquire all of Debtor's right, title and
   interest in and to all the Included Assets, free and clear of any liens, claims or
   encumbran ces, as provided in the Bankruptcy Court Order approving the sa le.
                                         Page 7 of 40
Case 17-06078-MM7        Filed 04/06/20      Entered 04/06/20 17:19:03         Doc 395-5      Pg. 63
                                              of 111




           8.3     Insurance. Debtor will take all reasonable steps to designate Simpson as a
   beneficiary or additional insured on all insurance of Debtor that is presently in force,
   including without limitation insurance against defalcation or other improper acts by
   directors, officers, or employees of Debtor.

           8.4     Equipment in Good Working Order. All of the Owned Equipment will be
   maintained by Debtor in substantially the same condition as it was when Simpson inspected
   the Equipment, pending the Closing. In the event that any item of Owned Equipment is
   damaged, destroyed, breaks, wears out, or is lost or stolen, after the execution of this
   Agreement and prior to the Closing, and Debtor is aware of such fact, Debtor shall notify
   Simpson immediately upon learning such fact, and Simpson may reduce the Purchase Price
   by an amount reasonably equivalent to the lesser of the value of the equipment or the cost
   to repair such equipment.

           8.5    Equipment Condition: Simpson conducted a final documented inspection of
   all purchased equipment on March 3, 2018. Simpson agrees to a $50,000 cap on any
   purchase price reduction for equipment damaged, lost, or stolen after the final inspection.
   Core agrees to assign to Simpson, to the extent possible, all insurance rights and coverage
   over the owned equipment Simpson has agreed to purchase.


   9.0    Simpson's Representations and WalTanties. Simpson hereby makes the following
   representations and walTanties to Debtor:

          9.1    Validity of Agreement. This Agreement, when executed and deli vered by
   Simpson, shall constitute th e valid and binding obligation of Simpson enforceable in
   accordance with its tenns.

            9.2    No Conflicts or Violations. The execution and delivery of this Agreement,
   the consummation of the transactions herein contemplated, and the perfonnance of,
   fulfillment of and compliance with the tenns and conditions hereof by Simpson do not and
   will not: (i) conflict with or result in a breach of the articles of organization of Simpson;
   (ii) violate any statute, law, rule or regulation, or any order, writ, injunction or decree of
   any court or govemmental authority; or (iii) violate or conflict with or constitute a default
   under any agreement, instrument or writing of any nature to which Simpson is a pa11y or
   by which Simpson or its assets or prope11ies may be bound.

           9.3     "AS IS" Transaction. Debtor specifically disclaims (and Simpson expressly
   agrees that Debtor is not making or giving) any covenant, undertaking, representation or
   walTanty, express or implied, in connection with the nature, quantity, quality and
   description of the Included Assets, or the condition, quality, suitability, value, or
   merchantability of Debtor's interest in or rights to the Included Assets, except as
   specifically provided in §5 hereof. SIMPSON ACKNOWLEDGES AND AGREES THAT
   EXCEPT AS SPECIFICALLY PROVIDED IN §5 HEREOF: (A) THE SALE OF THE
   INCLUDED ASSETS TO SIMPSON IS: ON AN "AS IS, WHERE IS" BASIS; WITHOUT
   ANY REPRESENTATION OR WARRANTY AS TO THE NATURE, QUANTITY,
   QUALITY OR DESCRIPTION OF THE INCLUDED ASSETS; (B) DEBTOR MAKES
                                           Page 8 of 40
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5      Pg. 64
                                             of 111



   NO REPRESENTATIONS AS TO THE V ALUE OF THE INCLUDED ASSETS; (C) THE
   SOLE REPRESENTATIONS AND WARRANTIES OF DEBTOR REGARDING THE
   INCLUDED ASSETS ARE THOSE SPECIFICALLY PROVIDED IN WRITING IN THIS
   AGREEMENT AND NO OTHER REPRESENTATIONS OR WARRANTIES ARE TO
   BE IMPLIED OR INFERRED. SIMPSON FURTHER ACKNOWLEDGES THAT
   PRIOR TO THE CLOSING DATE, SIMPSON HAS CONDUCTED AN INDEPENDENT
   INVESTIGATION OF ALL RELEVANT MATTERS RELATING TO OR AFFECTING
   THE INCLUDED ASSETS AS SIMPSON DEEMED NECESSARY OR APPROPRIATE
   AND THAT IN PROCEEDING WITH ITS ACQUISITION OF THE INCLUDED
   ASSETS, EXCEPT FOR ANY REPRESENTATIONS AND WARRANTIES
   EXPRESSLY SET FORTH IN §5 HEREOF, SIMPSON IS DOING SO BASED SOLELY
   UPON SUCH INDEPENDENT INVESTIGATIONS.


                          CORE's INITIALS

   10.0   Post-Closing Covenants.

           10.1 Post-Closing Maintenance of and Access to infonnation. The Parties
   acknowledge that after closing, Debtor or its successors will need access to Debtor's
   infonnation technology system and all infonnation residing thereon (including installed
   software and data in memory) for the purposes of preparing or filing tax returns, responding
   to audits, prosecuting or defending third party claims, completing the administration of the
   bankruptcy case, satisfying other legal requirements, and otherwise fulfilling its duties as
   a debtor under the Bankruptcy Code. Accordingly,

                  (a)    Inunediately upon closing, the Parties will instruct a third party
   vendor to be agreed upon to prepare a separate identical duplicate copy of Debtor's
   infonnation technology system and all infonllation residing thereon (including installed
   software and data in memory), so that each Paliy will have its own copy (with different
   usernames and passwords for each to use in accessing the system), with the Parties to split
   the costs charged by such vendor, to a maximum of $15,000.00 per Party, based on the
   actual needs of each Party. Until such time as the duplicate copy is complete, Debtor shall
   maintain custody of the information teclmology system and all infonnation residing
   thereon, and shall allow Simpson access to such inforn1ation technology system as
   reasonably necessary to fulfill the purposes and intents of this Agreement.

                   (b)     Immediately upon closing, the Paliies will instruct a third party
   vendor to be agreed upon to prepare a separate identical duplicate copy of Debtor's non-
   electronic books and records (including into OCR Debtor searchable PDF files, at Debtor's
   discretion), so that each PaIiy will have its own copy, with the PaIiies to split the costs
   charged by such vendor to a maximum of $2,500.00 per Party. Until such time as the
   duplicate copy is complete, Debtor shall maintain custody of the non-electronic books and
   records, and shall allow Simpson access to such records as reasonably necessary to fultjll
   the purposes and intents of this Agreement.

                  (c)     Simpson agrees to use the infonnation described in this Section 7

                                           Page 9 of 40
Case 17-06078-MM7        Filed 04/06/20      Entered 04/06/20 17:19:03         Doc 395-5      Pg. 65
                                              of 111



   in compliance with all laws and regulations applicable thereto.

                   (d)     Debtor agrees to use the infonnation described in this section 7
   solely for the purpose described in this Section 7, and not to operate a business or otherwise
   compete with Simpson. Debtor's right to access the system shall tenninate upon the closing
   of Debtor's bankruptcy case.

   11.0 Indemnification. Simpson agrees to defend at its own cost and to indemnify and
   hold hannless Debtor, and its employees, affiliates and agents, from and against any and
   all loss, costs, expenses (including attomey fees), damages, and liabilities, however caused,
   resulting directly or indirectly from or pertaining to the ownership or operation of the
   Incl uded Assets after Closing.

   12.0 Broker' s Commission. Simpson and Debtor each represent to the other that it
   knows of no claim for broker's or finder's fees or other commissions in connection with
   this transaction other than as provided herein .

   13.0   Miscellaneous.

           13.1 Attomeys' Fees. In the event that either Party brings an action or other
   proceeding to enforce or interpret the tenns and provisions of this Agreement, the
   prevailing Patiy in that action or proceeding shall be entitled to have and recover from the
   non-prevailing Party all such fees, costs and expenses (including, without limitation, all
   court costs and reasonable attorneys' fees) as the prevailing Party may suffer or incur in the
   pursuit or defense of such action or proceeding.

           13.2 Notices. Unless otherwise provided herein, any notice, tender, or delivery
   to be given hereunder by either Party to the other ("Notice") shall be in writing and shall
   be deemed given: (1) when personally delivered, or (2) upon receipt or refused delivery if
   deposited in the United States mail, certified or registered mail, postage prepaid, return
   receipt required, or (3) the next business day after being deposited with a recognized
   overnight mail or courier delivery service, or (4) the next business day after being
   transmitted by email or facsimile, with receipt acknowledgment upon transmission, and
   with a copy sent on the same day by one of the other pennitted methods of delivery
   addressed as follows:

                  To (Debtor) Core:       Core Supplement Technology, Inc.
                                          Attn: Richard Fefern1an, CRO
                                          3830 Valley Centre Drive; Suite 705-152
                                          San Diego, CA 92130
                                          Fax: (858) 430-2454
                                          E-Mail: richard@crarecovery.com

                  With a copy to:         Core Supplement Technology, Inc.
                                          Attn: Joseph O'Dea, President
                                          4645 NOlih Avenue
                                          Oceanside, Califomia 92056
                                          Fax: 760-639-6041
                                           Page 10 of 40
Case 17-06078-MM7   Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-5   Pg. 66
                                        of 111



                                 Email: joe@coresupplementtech.com




                                     Page 11 of 40
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5      Pg. 67
                                             of 111



                  With a copy to:        Stephen C. Hinze, Attorney at Law
                                         217 Civic Center Drive, Suite 10
                                         Vista, California 92084
                                         Fax: (760) 454-2427
                                         Email: sch@schinzelaw.com

                  With a copy to:        Mette H. Kurth, Attorney at Law
                                         Meg Manning, Attorney at Law
                                         919 N. Market Street
                                         Suite 300
                                         Wilmington, DE 19801
                                         Fax: (302) 656-8920
                                         Email: mkurth@foxrothschild.com
                                                 mmanning@foxrothschild.com

                  With a copy to:        Sullivan Hill Lewin Rez & Engel
                                         550 West C Street, 15th Floor
                                         San Diego, California 92101
                                         Attn: Christopher V. Hawkins
                                         Fax: (619) 231-4372
                                         Email: hawkins@sullivanhill.com

                  To Simpson:            Simpson Labs LLC
                                         27540 Avenue Mentry
                                         Valencia, California 913554
                                         Attn: Donald Grace
                                         Fax: (661) 347-4331
                                         Email: dgrace@simpsonlabs.net

                  With a copy to:        Donahoe & Young LLP
                                         25152 Springfield Court, Suite 345
                                         Valencia, California 91355
                                         Attn: Mark T. Young
                                         Fax: (661) 554-7088
                                         Email: myoung@donahoeyoung.com

          13.3 Entire Agreement. This instnllnent and the documents to be executed
   pursuant hereto contain the entire agreement between the parties relating to the sale of the
   Included Assets. Any oral representations or modifications concerning this Agreement or
   any such other document shall be of no force and effect excepting a subsequent
   modification in writing, signed by the Party to be charged.

          13.4 Modification. This Agreement may be modified, amended or supplemented
   only by a written instrument duly executed by all Parties.

         13.5 Closing Date. All actions to be taken on the Closing pursuant to this
   Agreement shall be deemed to have occuned simultaneously at 12:01 AM on the Closing
                                          Page 12 0[40
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03         Doc 395-5      Pg. 68
                                             of 111



   Date, and no act, document or transaction shall be deemed to have been taken, delivered or
   effected until all such actions, documents and transactions have been taken, deli vered or
   effected.

           13.6 Severability. Should any tenn, provision or paragraph of this Agreement be
   detennined to be illegal or void or of no force and effect, the balan ce of the Agreement
   shall survive.

            13.7 Captions. All captions and headings contained in this Agreement are for
   convenience of reference only and shall not be construed to limit or extend the tenns or
   condi lions of this Agreement.

           13.8 Further Assurances. Each Party hereto will execute, acknowledge and
   deliver any further assurance, documents and instruments reasonably req uested by any
   other Party for the purpose of giving effect to the transactions contempl ated herein or the
   intentions of the Parties with respect thereto.

            13.9 Waiver. No waiver of any of the provisions of this Agreement shall be
   deemed , or shall constitute, a waiver of other provisions, whether or not similar, nor shall
   any waiver constitute a continuing waiver. No waiver shall be binding unless executed in
   wliti ng by the Party making the waiver.

           13 .10 Payment of Fees and Expenses. Each Party shall be responsible for, and
   shall pay, all of its own fees and expenses, including those of its counsel, inculTed in the
   negotiation, preparation and consummation of the Agreement and the h'ansaction described
   herein.

            13.1 1 Survival. Except for the covenants and agreements to be perfonned after
   the Closing Date, none of the respective representations, wan'anties, covenants and
   agreem ents of Core and Simpson herein, or in any certificates or other docum ents delivered
   prior to or at the Closing, shall survive the Closing.

            13. 12 Assignments. Except as specifically provided otherwise in this Agreement,
   neither this Agreement nor any interest herein shall be assignable (vo luntaril y,
   involuntarily, by judicial process, operation of law or otherwise), in whole 01' in part, by
   Simpson without first obtaining the pri or written consent of Core. Any attempt at such an
   ass igJullent without such consent shall be void and, at the option of Core, shall be an
   incurable breach of this AgJ'eement resulti ng in the tennination of this Agreement.

           13.13 Binding Effect. This Agreement shall bind and inure to the benefit of the
   respective heirs, personal representati ves, successors, and assigns of the Parties.

          13 .14 Applicable Law. Thi s Agreement shall be govemed by and construed in
   accordance with the laws of the State of California, the United States Bankruptcy Code,
   the Federal BanklUptcy Rules and the Federa l Rules of Evidence.

           13. 15 Good Faith. The Pmties agJ'ee to do all acts and execute all documents
   required to carry out the tenns of thi s AgJ'eement and to act in good faith with respect to

                                           Page I3 of 40
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-5     Pg. 69
                                             of 111



   the tenns and conditions contained herein before and after Closing.

           13.16 Construction. In the interpretation and construction of this Agreement, the
   Parties acknowledge that the tenns hereof reflect extensive negotiations between the
   Parties and that this Agreement shall not be deemed, for the purpose of construction and
   interpretation, drafted by either Party.

          13.1 7 Counterparts. This Agreement may be signed in counterparts, and may be
   executed by the exchange of fac simile signature pages.

            13.1 8 Time is of the Essence. Time is of the essence in this Agreement, and all
   of the tenns, covenants and conditions hereof.

             13.19 Tax Effect. None of the Pmties (nor sllch Parties ' counselor accountants)
   has made or is making in this Agreement any representation to any other Party (or such
   Party' s counselor accountants) concerning any of the tax effects or consequences on the
   other Party of the transactions provided for in this Agreement. Each Party represents that
   it has obtained, or may obtain, independ ent tax advice with respect thereto and upon which
   it, if so obtained, has solely relied.




                                          Page 14 of 40
Case 17-06078-MM7        Filed 04/06/20       Entered 04/06/20 17:19:03    Doc 395-5      Pg. 70
                                               of 111



   14.0 Bankruptcy Court Jurisdiction. THE BANKRUPTCY COURT SHALL HAVE
   EXCLUSIVE JURISDICTION OVER ALL DISPUTES AND OTHER MATTERS
   RELATING TO (I) THE INTERPRETATION AND ENFORCEMENT OF THIS
   AGREEMENT OR ANY ANCILLARY DOCUMENT EXECUTED PURSUANT
   HERETO; AND/OR (II) THE INCLUDED ASSETS. THE PARTIES EXPRESSLY
   CONSENT TO AND AGREE NOT TO CONTEST SUCH EXCLUSIVE
   JURISDICTION.

         fN WITNESS WHEREOF, the Parties have executed this Asset Purchase
   Agreement as of the day and year first above written.

    SIMPSON:                                      CORE:
    SIMPSON LABS LLC                              CORE SUPPLEMENT TECHNOLOGY fNC.
    a California limited liability company,       a California corporation,
    as Buyer                                      as Seller


    BQ A                        =A
    Donald Grace,TtSEXeCllt'i\Ie Vice
                                                  By:

                                                  Joseph O'Dea, its General Manager
    President
                                                  and

                                                  By:

                                                  Richard Fefennan, Chief Restructuring
                                                  Officer




                                          Page 15 of 40
Case 17-06078-MM7          Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-5    Pg. 71
                                               of 111



                                            EXHIBIT" A"

                                         OWNED EQUIPMENT


   Group 1 (Bank of America security interest):
      1. 165 cu. ft. Paul Abbe Double Cone Blender 304/S/S 48460
      2. NRS51-HES Chuck Capper Machine w/3 sets of tooling NRS51-HES
      3. Cremer Counter Tablet Press Machine 1308
      4. AF3 screw Conveyor & In-feed Turn table (39" diameter)

   Group 2 (Bank of America security interest):
      5. Bosch Capsylon 705 complete with all standard, parts, attachments and
          accessories 8-111-999-201
      6. GRFLOWRATEX: Flodex
      7. 2008 Hyster E50Z - 5,000 LB , Electric Forklift, complete with all standard
          parts, attachments and accessories. G108N09950
      8. 2009 Skyjack Scissorlift SJIII 3219, complete with all standard parts,
          attachments and accessories 22019403
      9. 2003 Yale Reach Truck , NR0 3SAENM24TE09S/EASI R40T T ,
          comp lete wi th all standa r d parts , attachments a nd
          ac cessories . C81SN0 30 43A/DZ-A-98 -1l40 S
      10. Global Auto Floor Scrubber 20", complete with all standard parts ,
          attachments and accessories. 261165GN

   Group 3 (Core List 8/9/17):

    Portable AC unit - 10000 BTU
    Dehumidifier IDEAL Air CG2
    16 Station Tablet Press & set of
    Acer G236HL Bbd 23 In LED
   48" ROTARY TABLE STAINLESS STEEL
    A/C Unit 1400 Portable 14000BTU
    A/C Unit 1400 Portable 14000BTU
    AC DAIKIN 5 TON 3 PHASE 208/230
   Air Conditioning for MFG
   AC Unit Diakin 5 ton Heat Pump
   AFS SCREW CONVEYOR/W
    150 PSI Oil less Air Compresso r 8
   Air Dryer - Refrigerated
    Euro-Dry Energy DE106 Air Chille
   AAV-90D DESICCANT AIR DRYER
   AIR IMPACT WRENCH
   All Fill Autp Powder Filler
    Fiber Optic Amp for Feeder
   Sartorius LE225D Analytical Bala

                                            Page 16 of 40
Case 17-06078-MM7            Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-5   Pg. 72
                                                 of 111



    Auto Auger Series Filler
    Auger BSL-S3 130001
    A&D FX-700CT Balance
    Sartorius ENTRIS64-1S Analytica l
    Precis ion Balance
    ENTRIS323-1S
    Marburg Delibander Model 1250
    Battery Re co nditioned Deka 18-12
    Bi directiona l label process 18-
    Bin Blender Motor 5HP 1725 6 OH
    Blender 10 Cu. Ft.
    Bin Blender
    Bin Blender
    Big Blender
    480 Volt 60 Amp Breaker Steam CI
    Fiberoptic BRKT Guide
    2 Door Fl ammable Cabinet
    Cabinet Stainless Steel on Whee l
    Black Metal Sto rage Cabinets
    Cab inet s in WH
    Ki ng Caps ule Counter
    ZANASI40F
    Capsule Filler Semi-Automatic
   Spring t orque t est er - O-lOOin. L
   Spring torque tester - 0-100in .L
   Cremer CF1230 Cha nnel Counter
   Sure Kap (Capper Machine)
   CAP SHOE
    Bosch 705 Encapsulation Machine
   Carts Stai nless Stee l
   Carts
   Carts and Tools
   3M T&B M odel 200A SN 15054
   Caste rs for Bin Blender
   Desk Chairs
   Mid -Back Swivel Chair
   Hercules Swivel Task chair with
   5 Tier Ch rome W ire She lving
   Small Clean Room
   Cleanroom
   Clean Room Strip Doors
   6 2 x4 Logi-Clean Room Light
   Front Lobby Clock
   Comp ressor
   Computers

                                              Page 17 of 40
Case 17-06078-MM7         Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 73
                                             of 111



    Computer
    Computer Dell 745 Optiplex
    Computer Sales (label printer ro
    Windows 7 Dell 745 Desktop, Ramo
    HP Compaq 8200 Elite Win 7 DVD
    HP Compaq 8200 Elite Win 7 DVD
    HP Compaq 8200 Elite Win 7 DVD
    Computer Dell 745 Optiplex B. As
    HP Elite 8300 Desktop PC
    HP Elite 8300 Desktop PC -Intte
    Dell Computer 840 EVO MZ-7TE250B
    HP Elite 8300 Desktop PC
    Dell Optiplex 745 3.4GHZ 8GB
    Lenovo Think Centre M71e SFF Des
    Hp Elite 8300 Desktop PC
    Dell 745 Optiplex Desktop Comput
    Dell Optiplex 780 5FF E800 Dual
    CONTROL PANEL FOR SCREW CONVEYOR
    Conveyor Belt
    Conveyor 55 6x4
    12.5 FT. CONVEYOR 304 55 SHELLS
    GlobalTek 6' X 4" 55 Conveyor Wi
    Conveyor Bottomless
    Conveyor Table Top 8x4.5
    Conveyor Label Aire 6x3.5
    Conveyor 6" Wide
    Conveyor 4.5"
    Bottomless Conveyor
    CONVEYOR 59" LENGTH
    8' Stainless Steel Conveyor
    Globaltek 10' X 4" 55 Conveyor
    CONVEYOR 12' x 4" 55 Wi SPEED CO
    10ft Conveyor (7.5"W) W/lndexing
    Transfer Conveyor 60 in   x 30 in
    Bottomless Conveyor G100TR
    Cottner (Lasko)
    Clean Room Soft Walls
    Cubical with desk and drawers
    Cubical with desk and drawers
    Cubical with desk and drawers
    Double Cone Blender
    15.6 E6520 laptop PC -Intel cor
    Dell Optiplex 790 SFF Desktop In
    Dell Latitude E5520 15" Notebook
    Dell Optiplex 780 SFF E8400 3ghz

                                           Page 18 of40
Case 17-06078-MM7            Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-5   Pg. 74
                                                 of 111



    Desk - E<tra in AK Office
    Double Pedestal Desk Maple
    Desk L. Rocha Mfg
    Desk for R. Arreola
    5'6"<6'6" Right Return Desk
    24"< 48" Mahogany Single pedesta
    C/M Amber 30X60 single pedestal
    Desk L Shape Right Return Mahoga
    DESK L SHAPED 6' X 6' CHERRY
    6'<6' L SHAPE DESK W/LEFT RETURN
    dosing discs for Capsylon Encaps
    57850-1/16-1/2 X Chicago-Latrobe
    Dust Collection
    Data View Temperature Data Logge
    Nissan CUM01L15S 36V Electric Fo
    Electric Sub Panel
    Lakso 73 Electric Lift
    Encapsu lating Digital Balance
    Encapsulation Machine
    Encapsulator Orientator 70F
    F40 Encapsulator Tooling
    Vibrator for Encapsulation Machi
    Encapsulation Room Electricity
    Beach Pebble Front Entry
    INDUCTION SEALER
    24' FG E<tension Ladder
    Patterson Fan 2052533
    4 Hands Free Faucets
    File Cabinet 4 Drawer Vertical
    4 Drawer Vertical File w/Lock
    4 Drawer Vertical File w/Lock
   4 Drawer Vertical File w/lock Le
    14 drawer 1 2 drawer Black w/lo
    Lateral File Cabinets
    Fork Lift Aerial Platfor, 48<40
    FLOWABILITY INDEX MEASUREMENT
   Weigh Troni< DWS3030-0 1 Floor Sc
   Weigh Troni< DWS3030-01 Floor Sc
   Tennant Floor Scrubber
   Global Auto Floor Scrubber 20"
   Floor Scrubber for W/H
   Flooring Temple Heights
   CHARGER 24VDC 11 A SO/60 HZ
   Blender
   food scale 6 XO.0011bs NTEP

                                              Page 19 of 40
Case 17-06078-MM7            Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-5   Pg. 75
                                                 of 111



    Fork lift
    Fork lift CAT Reach Ib
    Freight Forklift
    Freight Euro Dry Air chiller
    Freight for Conveyor
    Freight Encapsulator
    Freight Flowability Tester
    Freight for heritage global purc
    FRT Pallet Rack
    freight for ss conveyor for feed
    Freight Turn Tables, SS tables
    ATR STD SET Polystyrene ATR Stan
    2007 GMC TRUCK MODEL C7500
    Hand Capsule Counter
    Wireless Headset W/handset Jifte
    Heat Guns
    Heat Lamps
    Heat Tunnel
    Heat Tunnel - Oven-3LeveI1/6" Tal
    Digimatic Height Gage w/ switcha
    Bulk Hopper/Elevator Assembly
    Hot Stamp Coder for Labeler
    HP ELITE 8300 DESKTOP PC
    HP Elite 8300 Desktop PC
    HP Elite 8300 Desktop PC
    HP Elite 8300 Desktop PC
    Humidity Data Loggers with displ
    hydraulic driver for stud driven
    Electric 3 stage side shift 2008
    Sotax FT-300 Flowability Testerm
    Nilfisk CFM - 3151 Industrial Va
    PN# STC05-57 / 5" dia x 7.5 Inde
    Induction Sealer
    Inductiion Tunnel Pkg Line
    Lepel CSplus200 Induction Sealer
    MARKEM-IMAJE SERIAL#FR16210026
    Markem - imaje serial number FR1
   Inspection Table Kangola Machine
   server, monitor wiring whs 3 for
   Cisco 7940 G IP Phones
   IT Equipment
   IT Equipment
   Kirby Lester TT Count Verificati
   Lab/QC Equipment
   Easy Labeler Label Machine

                                              Page 20 of 40
Case 17-06078-MM7           Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-5   Pg. 76
                                                of 111



    Label Machine
    Zebra Label Machine
    Label Printer
    Zebra ZM400 Thermal Label Printe
    Zebra ZT410 Direct Thermal Trans
    Label Sensor Model #1120
    Labelette Labeler
    ST1100 Wrap around Labeler 8'X10
    Label Machine with Encoder
    CLEAR LABEL SENSOR
    High Shelf Ladders
    Low Step Ladder
    Dell Latitude E6510 15.6 in Lt C
    Laser Jet Printer Pro 400
    Laser Printer AK
    LASER SENSOR 1 250 MM RANGE 4 PI
    Latera l File Cabinet
    4 DR LATERAL FILE GREY
    Lot of locks and tags
    LOCKOUT TAGS
    Sink and Faucet for Lunch Room
    Ungesa Clean-Trace NG Luminomete
    MAGNET 4N-201505301 GR1
    MAKITA XT21818V LXT LITHIUM -ION
    Manual for Auto Label Appicator
    Material Guide 66MM (butterfly)
    Material Guide 77MM (Butterfly)
    Material Guide 90 MM (butterfly)
    80 pc pan set
    Lama Auto Metal Detector for Bot
    TOUCH SCREEN & 60" CONVEYOR/ PLO
    Mezzanine for Big Blender
    Mezzanine for Big Blender
    Mezzanine
    Extension of Manufacturing Rooms
    Extension of Manufacturing Rooms
    Milling Machine
    Mobile Box/File Pedestal Black
    Moisture Analysis pans & Glass f
    Arizona Instruments Moisture Ana
    Ohaus MB200 Moisture Analyzers
    M oisture Meter HE53/03
    Monitor 21.5"
    Acer G236HL Bbd 23 inch LED Moni
    Acer G236HL Bbd 23 inch LED Moni

                                             Page 21 of 40
Case 17-06078-MM7         Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 77
                                             of 111



    Monitor LED 23" A. Kumjian
    Monitor ASUS VH238H 23 " B. Asli
    Monitor R. Arreola
    Monitor LED 24 inch, R. Rocha
    Acer 23" Monitor for Sales
    VA2446M-LED 24" N. McEvers
    Acer G236HL Bbd 23 Inch Led-lit
    ACER G236HL BbD 23-INCH MDNITOR
    Monitor ACER 23"
    Monitor C. Robison Sales
    ViewSonic VA2446M-LED 24 inch LE
    Monitor Joe VA2246M 22 inch led
    Viewsonic 27 inch lit led 1080
    ViewSonic VA2446M-LED 24 inch LE
    24in LCD Monitor
    Acer G236HL 23 inch
    ViewSonic VA2446M-LED 24 inch LE
    Acer G237HK bi 23 inch LED Back
    MONITOR ASUS VS207T-P 20 IN
    Acer G246HL 24 inch LED Monitor
    Toledo ID 1 Multirange Scale
    Neck Bander for Packaging
    NECK BANDER
    HP Probook 6560B Notebook PC
    Office Equipment
    Office Furniture/Fixture
    Office Furniture/Fixture
    Office Furniture/Fixture
    Office Furniture
    Mounting Brackets qty 2
    Skidding
    PalletJack
    PalletJack
    Mitsu Pallet Jack
    2.5 Ton Pallet Jack
    2.5 Ton Pallet Jack
    2.5 Ton Pallet Jack
    Heavy Duty Pallet Rack
    Heavy Dute Pallet Rack
    Heavy Duty Pallet Rack
    Pallet Racks in W/H
    Pallet Racking for Warehouse
    TEAR DROP STYLE PALLET RACKS
    Heavy Duty Pallet Racks
    Heavy Duty Pallet Racks

                                           Page 22 of 40
Case 17-06078-MM7            Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 78
                                                of 111



    Packaging Pallet Wrapper
    Panic Bar for Door
    Picnic table and banches 6 ft
    Picnic Table Round 44" Top Almon
    Picnic Tables
    Packaging Line
    Packaging Line
    Packaging Line
    Packaging Line
    Lab Work Station Portable 2 Shel
    PDC Shrink Heat Tunnel
    Sartorius Digital Balance Scale
    Ishida Check Weigher Model:RE-W-
    LD19SB Custom 1-6 HR 1 Phase 60h
    Ramsond CUT 50DY
    Ohaus EP 12001 Explorer Pro Plat
    LlTILE GIANT NCB-244S-SPYBK
    Polishing Macine CVC
    Capsule Polisher
    Logistical S-7 Weigh & Fill 1503
    Power Washer
    Precision Balance Sartorius
    Mi-T-M JP-1502-3ME1- 1500 PSI
    Print Plates for Labeling
    Brother DCPL2540DW WCL Printer
    Office Jet Printer All in one
    Brother HL-L2340DW Compact
    Brother all in one CL MFCL2700D
    Brother Wire less Compact La ser P
    Brother DCPL2540DW Wireless CL p
    Monochrome Desktop Thermal Trans
    In Focus IN116A DLP Projector
    LEYBOLD SV-lOO PUMP
    BUSCH RC-OlOO PUMP
    PUNCH AND DIE SET FOR STAINLESS
    QC Luminameter
    Racks
    Storage Racks
    Yale Reach Truck
    High Back Exec Chair Bla ck
    U-Shape, Left return 6'XS'6" Esp
    Hot Point Refrige rator/Freezer
    Full Face Respirator
    Roller for PKG Labeler
    12 step rolling ladder

                                              Page 23 of 40
Case 17-06078-MM7           Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-5   Pg. 79
                                                of 111



    SS ROTARY TABLE W/ SPEED CONTROL
    48" Global Tech Rotary Table W/S
    Rotary Table 58 in . Stainless St
    Rotary Table 48" SS-48
    Rotary Table 48"
    Sanitation Equipment
    SCALE WEIGHING EJ6100 COMPACT
    SCALE - PRODUCTION
    Scales
    Scales
    Scale
    Sartorius ENTRIS323-1S Milligram
    Digital Scale Ohaus Model Va lo r
    Scale Platform FG-30KAM
    Scale Sartorius AY-5101 Small
    SARTORIUS SCALE
    Scree ning Machine Modell/MTS 600
    AF3 Screw Conveyor
    INDUCTION FOIL SEALER
    SECURITY CAMERA WHS 3
    Security System
    Security Equipment
    Secu rity Equipment
    Security Camera System TH
    8 ch DVr w/4 IR Camera Kit, IR c
   Sensor kit, Triton, Gen IR Detec
    Sensor kit, Triton, Gen IR Detec
    Server Net Gear
   Shipping for Equipment from SJ A
   Shrink Tunnel
   Docu ment Shredder
   Stainless Steal Sink
   SKIDDING FOR ASSET SHIPMENT
   Scissorlift 19 ft platform 25 ft
   SS Slot Sampler (4) Slots 1000 m
   SLOT SAMPLER STAINLESS STEEL
   Custom cleanroom soft walls
   Software
   Spindle Capper w / 6 spindles
   SS Shelves Wall Mt 2 12 x 48, 1
   To ledo SS tabl e w/casters
   SS Tables w/cast ers
   SS WORK TABLE 30 X 24 X 33
   Stack Pack Machine Former 80MM
   40KW X Treme Steam Generator 480

                                             Page 24 of 40
Case 17-06078-MM7          Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 80
                                              of 111



    Former 65 mm Cooling Part for St
    Steel Wheel Risers
    Metal Storage Cabinet
    Strip Doors Clean Room
    STRIP DOORS FOR CLEAN ROOMS
    STRIP DOORS CLEAN ROOMS
    Strip Doors 4
    Custom Clean room Strip Doors
    Table for Filler
    Bi Directional Accumultion Table
    SS Table 24" X 24"
    Rolling Stainless Steel Table 30
    Stainless Steel Table w/Bcksplsh
   Tap Density tester SERIAL # 504.
    DUAL TABLET/CAPSULE COUNTER
   Testing Equipment
   Testing Equipment
   Testing Equipment
   Testing Equipment
    Lenovo Thinkserver TS140
    16' Isuzu Box Truck
   Turntable 48"
   Turntable
    2854-3 CAPPLUS TWIN SHELL BLENDE
   T&B T3 UNIV FER CRIMP TOOL
   Alto Vacuum
   Air Power Vibrator
   VINYL WALL PANELS FOR ENCAPSULAT
    Motorola Talkabout MD200, Ramon
    Motorola Talkabout MD200, Alex.
   Motorola Talkabout MD200, Luis.
   Motorola Talkabout MD200, Beau
   Motorola Talkabout MD200, Fabian
   Motorola Talkabout MD200, Japhet
    20 gallon/2000W electric Water
   Brother DCPL2540DW Wireless Comp
   Ubiquiti UAP-LR-3 Unifi AP Enter
   WIRE SHELVING WH
   Stainless Steel Work Table
   CVC 300C Wrap Labeler
   CVC 310 WRAP LABELER




                                            Page 25 of40
Case 17-06078-MM7   Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-5   Pg. 81
                                        of 111




                                     Page 26 of 40
Case 17-06078-MM7   Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-5   Pg. 82
                                        of 111



                                 EXHIBIT "8"

                                     SUPPLlES




                                     Page 27 of 40
Case 17-06078-MM7   Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-5   Pg. 83
                                        of 111



                                 EXHLBIT "C"

                                 INVENTORY




                                     Page 28 of 40
Case 17-06078-MM7   Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 84
                                       of 111



                                 EXHIBIT "D"

                                     VEHICLES


              2007 GMC C7500 Truck (24') Vin # IGDJ7C I357F900650


               2007 Isuzu Box Truck (16') Vin #JALC4BI 637700 1739




                                     Page 29 0[40
Case 17-06078-MM7       Filed 04/06/20    Entered 04/06/20 17:19:03      Doc 395-5   Pg. 85
                                           of 111



                                       EXHIBIT" E"

                                SUBSIDIARY PROPERTY

      t. Rights to trade name and logo for "Strongman" products, including:


   Strongman Pre-Workout Airplane Punch Bulk Powder
   Strongman Pre-Workout Lemonade Lift Bulk Powder
   Strongman Pre-Workout Lift Juice Watermelon Bulk Powder
   Strongman Pre-Workout Airplane Punch
   Strongman Pre-Workout Lemonade Lift
   Strongman Post-Workout Airplane Punch
   Strongman Post-Workout Lemonade Lift
   Strongman Pre-Workout Lift Juice Watermelon
   Strongman Glutamine
   Strongman Creatine
   Strongman Whey Protein Isolate Chocolate 30 se rvin g
   Strongman Whey Protein Iso late Chocolate 15 serving
   Strongman Pre-Workout Lift Juice Strawberry Lemonade
   Strongman Whey Protein Isolate Chocolate 5 se rving



      2. All inventory of such products on hand;
      3. All materials for manufacture of such products on hand; aud
                        4. All receivables for products of Subsidiary.




                                         Page 30 of 40
Case 17-06078-MM7       Filed 04/06/20     Entered 04/06/20 17:19:03       Doc 395-5     Pg. 86
                                            of 111



                                           EXHIBIT "F"

                              INTELLECTUAL PROPERTY

   \Vebsite:      www.corcsupplementtech.com
   Tradename: Core Supplement Technology
   Formulas and Trade Secrets:        Not identified in a public document
   Customer List:      Not identified in a public document
   Supplier List:      Not identified in a public document

   Core owned formulations
   Master batching records
   Blending procedures
   Label proof approvals
   Raw material specifications
   FTIR and third party testing records
   Customer list


                                      IP Statement
                              Core Supplement Technology IP


   Core Supplement Technology, Inc. is the creator of its in house f0l111ulations and master
   hatching records. Core holds all rights and IP to these fonnulations. Select customers
   have copies of fOffilUlations created in house per individual agreements. These customers
   represent less than 5% of total sales.




                                         Page 31 of 40
Case 17-06078-MM7   Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 87
                                       of 111



                                 EXHIBIT "G"

                          ORDERS (INCLUDING WIP)




                                     Page 32 of 40
Case 17-06078-MM7   Filed 04/06/20    Entered 04/06/20 17:19:03   Doc 395-5   Pg. 88
                                       of 111



                                 EXHIBIT "H"

                                RECEIVABLES




                                     Page 33 of40
Case 17-06078-MM7      Filed 04/06/20    Entered 04/06/20 17:19:03    Doc 395-5    Pg. 89
                                          of 111



                                          EXHIB IT "I"
                                  REAL PROPERTY LEASE
   Building 1, 4645 North Ave, Oceanside, CA 92056, month to month tenancy. Landlord
   Wade W. Prescott, et a!. Monthly rent $16,367 per month. Lease payments (and all
   other obligations of Core) are Clm-ent through February 28,20 18.




                                        Page 34 of 40
Case 17-06078-MM7        Filed 04/06/20      Entered 04/06/20 17:19:03           Doc 395-5      Pg. 90
                                              of 111



                                          EXHIBIT "J"

                     ASSIGNMENT AND BILL OF SALE

           This ASSIGNMENT AND BILL OF SALE is being delivered as of the date indicated
   below by CORE SUPPLEMENT TECHNOLOGY INC. ("Seller"), pursuant to the tenns
   of that celiain Asset Purchase Agreement dated March _ __ ,2018 (the "APA"), by and
   between Seller and SIMPSON LABS LLC ("Purchaser"). Capitalized tenns used herein
   without definition shall have the same respective meanings as the capitalized tenns that are
   defined in the AP A.

              1. Transfer of Assets: In consideration of payment of One Million Four
          Hundred Fifty Four Thousand Dollars ($1,454,000.00), the receipt of which is
          hereby acknowledged, Seller hereby sells, grants, assigns, transfers, conveys and
          delivers to Purchaser the Included Assets desclibed in § E of the APA, including the
          specific assets listed in §§ Ll -1.9 below, and all right, title and interest therein and
          thereto (collectively the "Transferred Assets"): [LANGUAGE BELOW SHOULD
          TRACK REVISIONS TO RECITALS IN AP A ABOVE]

           1.1     All equipment, tools, machinery, and office nlrniture that is owned by
                   Core, whether or not subject to a security interest (the "Owned
                   Equipment"), including without limitation the specific items detailed in
                   Exhibit "A" hereto;

          1.2     All supplies and raw matelials used in the formulation and manufacture of
                  nullitional supplements (the "Supplies"), as detailed in Exhibit " B" hereto;

          1.3     All finished goods (the "Inventory") as detailed in Exhibit "e" hereto;

          1.4     Two (2) trucks and trailers (the "Vehicles"), as detailed in Exhibit "D"
                  hereto;

          1.5     One hundred percent (100%) of the membership interests in Life Brand,
                  LLC, a California limited liability company (the "Subsidiary") that owns
                  intellectual property including trade names, trademarks, and service marks
                  related to the nutritional supplement business and other property (the
                  "Subsidiary Property"), as detailed in Exhibit "E" hereto;

          1.7    Core's tradename, website, domain names, fonnulas, trade secrets, customer
                 and supplier lists, and goodwill (the "Intellectual Property"), as detailed in
                 Exhibit "F" hereto;

             1.8 Core's open customer orders, work-in-process ("WIP"), deposits by
                 customers for such orders or WIP, and accounts receivable associated with
                 such orders or WIP (the "Orders"), as detailed in Exhibit "G" hereto

             1.9 All accounts receivable of Core (the "Receivables"), including without
                                        Page 35 of 40
Case 17-06078-MM7         Filed 04/06/20      Entered 04/06/20 17:19:03         Doc 395-5      Pg. 91
                                               of 111



                  limitation the accounts receivable detailed in Exhibit "H" hereto,

           2.      Further Acts and Documents: Seller hereby covenants that it will, at any
   time and from time to time, upon the request of Purchaser, do, execute, acknowledge and
   deliver, or cause to be done, executed, acknowledged or delivered, all such further acts, deeds
   and documents as Purchaser may reasonably request in order to vest in Purchaser the Included
   Assets and all right, title and interest therein and thereto.

          3.      Subject to APA: This Assigmnent and Bill of Sale is subject to all of the terms
   and conditions of the AP A.

                                   4.     Binding Effect: This Assigmnent and Bill of Sale shall
                          be binding upon and inure to the benefit of Seller and Purchaser and
                          their respective successors and pennitted assigns.

                                  5.      California Law Applies: TIlis Assignment and Bill of
                          Sale shall be govel11ed by and construed in accordance with the laws
                          of the State of Califol11ia, without regard to its conflict of laws
                          Plinciples.

                                  6.     No Amendment Without Consent: TIus Assignment
                          ancl Bill of Sale may not be amended, modified, altered or
                          supplemented other than by means of a written instrument duly
                          executed and delivered on behalf of Seller and Purchaser.

          IN WITNESS WHEREOF, Seller has caused this Assignment and Bill of Sale to be
   executed and delivered on the date stated below.


   Dated: _ _ _ _ _ _ _ _ ., 2018                 CORE SUPPLEMENT TECHNOLGY INC.
                                                  a Califol11ia corporation, as Seller


                                                  By: _ _ _ _ __ __ __ _ __
                                                        Joseph O'Dea, its General Manager

                                          and
                                                  By:
                                                        Richard Fefennan, Chief Restructllling
                                                        Officer




                                            Page 36 of 40
Case 17-06078-MM7   Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-5   Pg. 92
                                        of 111



                                 EXHIBIT "K"

                                ALLOCATION




                                     Page 37 of40
Case 17-06078-MM7       Filed 04/06/20       Entered 04/06/20 17:19:03   Doc 395-5   Pg. 93
                                              of 111



   Owned Equipment:                             $50,000.00
   Premises Lease:                              -0-
   Supplies:                                    1,000.00
   Inventory:                                   100,000.00
   Vehicles:                                    10,000.00
   Subsidiary/Subsidiary Property:              34,000.00
   Intellectual Property (inc!. goodwill):      454,000.00
   Orders/WIP:                                  530,000.00
   Receivables:                                 275,000.00
   Total:                                       $1.454,000.00




                                         Page 38 of40
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03         Doc 395-5      Pg. 94
                                             of 111



                                           EXHIBIT L

    SETTLEMENT AGREEMENT, WAIVER OF POST-PETITION CLAIMS, AND
                   MUTUAL GENERAL RELEASE

           1.     Post-Petition Core NR: Simpson owes Core $129,818.80 with respect to
   "cOlmnissions" owed to Core on account of outsourcing work sent to Simpson after the
   Petition Date.

           2.     Post-Petition Simpson NR: Debtor owes Simpson $203,818.80 in post-
   petition acconnts payable in connection with mannfacturing orders placed by Core with
   Simpson after the Petition Date.

           3.       Offset, Settlement and Release: Effective as of the Closing Date and as part
   of the Purchase Price Consideration, subj ect to entry of a Court Order approving this
   settlement agreement pursuant to Banknlptcy Code Section 9019, Simpson and Core will
   offset the post-petition claims identified in Paragraph I and 2, above, and Simpson will
   waive and any and all claims against Debtor with respect to the $74,000 net balance due
   after such 0 ffset.

           4.      Mutual General Release. Except as specified in Paragraph 3 and any other
   executory obligations under the APA, effective as of the Closing, the Parties fully and
   forever release, acquit and discharge each other, Core's Chief Restructuring Officer, their
   attorneys, accountants, and other retained professionals from any and all claims, damages,
   costs, attomey's fees, demands, rights, causes of action, or liabilities which any of them
   ever had, or now have, against each other.

           5.     Waiver of Califomia Civil Code §154). Except as specified in §9.2, the
   PaI1ies waive any and all rights which each may have under the provisions of Califomia
   Civil Code § 1542, which provides:

        "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
   CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
   AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR
   HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEM ENT WITH
   THE DEBTOR."

           It is understood by the Parties that facts with respect to which the releases are
   hereby given may tum out to be other than, or different from , the facts now believed by the
   Parties to be true. Each Party expressly assumes the risk of the facts turning out to be
   different than that Pal1y believes them to be, and agrees that this Agreement shall in all
   respects be effective and not subj ect to tennination or rescission because of any such
   mistaken belief.

          The release provided for herein shall not apply to any breach of any provision of
   this Agreement, including without limitation the warranties stated in §§5 -6 hereto and the
   post-closing covenants stated in §7 hereto.

                                           Page 39 of 40
Case 17-06078-MM7   Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-5   Pg. 95
                                        of 111




                                     Page 40 of40
Case 17-06078-MM7          Filed 04/06/20   Entered 04/06/20 17:19:03   Doc 395-5   Pg. 96
                                             of 111


 1
                                       SALE MOTION
 2
                                         EXHIBIT 2
 3

 4                                (SET OFF AGREEMENT)
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ACTIVE\54309283.v1-3/15/18                    17
Case 17-06078-MM7           Filed 04/06/20        Entered 04/06/20 17:19:03             Doc 395-5           Pg. 97
                                                   of 111



       SETTLEMENT AGREEMENT, WAIVER OF POST-PETITION CLAIMS, AND
                      MUTUAL GENERAL RELEASE

           1.     Post-Petition Core A/R: Simpson owes Core $129,818.80 with respect to
   “commissions” owed to Core on account of outsourcing work sent to Simpson after the
   Petition Date.

           2.     Post-Petition Simpson A/R: Debtor owes Simpson $203,818.80 in post-
   petition accounts payable in connection with manufacturing orders placed by Core with
   Simpson after the Petition Date.

           3.     Offset, Settlement and Release: Effective as of the Closing Date and as
   part of the Purchase Price Consideration, subject to entry of a Court Order approving this
   settlement agreement pursuant to Bankruptcy Code Section 9019, Simpson and Core will
   offset the post-petition claims identified in Paragraph 1 and 2, above, and Simpson will
   waive any and all claims against Debtor with respect to the $74,0001 net balance due after
   such offset.

          4.      Mutual General Release. Except as specified in Paragraph 3 and any other
   executory obligations under the APA, effective as of the Closing, the Parties fully and
   forever release, acquit and discharge each other, Core’s Chief Restructuring Officer, their
   attorneys, accountants, and other retained professionals from any and all claims,
   damages, costs, attorney's fees, demands, rights, causes of action, or liabilities which any
   of them ever had, or now have, against each other.

           5.     Waiver of California Civil Code §1542. Except as specified in §13.9 of
   the APA, the Parties waive any and all rights which each may have under the provisions
   of California Civil Code §1542, which provides:

        "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
   CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
   AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR
   HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
   THE DEBTOR."

           It is understood by the Parties that facts with respect to which the releases are
   hereby given may turn out to be other than, or different from, the facts now believed by
   the Parties to be true. Each Party expressly assumes the risk of the facts turning out to be
   different than that Party believes them to be, and agrees that this Agreement shall in all
   respects be effective and not subject to termination or rescission because of any such
   mistaken belief.




   1
    Shortly before filing this APA, Simpson informed the Debtor that the waived amount may be slightly
   higher than the $74,000 originally reported but was not able to provide an exact amount. As such, this
   amount is subject to change.
                                                 Page 1 of 2
Case 17-06078-MM7       Filed 04/06/20    Entered 04/06/20 17:19:03       Doc 395-5     Pg. 98
                                           of 111



           6.     The release provided for herein shall not apply to any breach of any
   provision of this Agreement, including without limitation the warranties stated in ¶¶8-9
   of the APA and the post-closing covenants stated in ¶ 10 of the APA.




                                         Page 2 of 2
Case 17-06078-MM7              Filed 04/06/20   Entered 04/06/20 17:19:03         Doc 395-5      Pg. 99
                                                 of 111


 1
                                            SALE MOTION
 2
                                              EXHIBIT 3
 3
                                                BID PROCEDURES
 4
               A.       Marketed Assets. Core Supplement Technology, Inc. (“Seller”)2 proposes to sell
 5
     certain of the assets and properties of Seller, including without limitation, Seller’s furniture, fixtures,
 6

 7   equipment, inventory, accounts, intangibles, intellectual property rights and goodwill associated with

 8   the operation of the Business (collectively, the “Included Assets”).

 9             B.       Seller’s Retention of Financial Advisor. Seller has retained Richard Feferman of
10
     Corporate Recovery Associates, LLC (“CRA”) as its Chief Restructuring Officer. Mr. Feferman will
11
     be primarily responsible for marketing the Included Assets; interfacing with prospective bidders
12
     regarding qualification of bidders and performance of diligence investigations; conducting a Court-
13
     supervised auction (“Auction”); evaluating any bids made; and selecting the “Successful Bidder” (as
14

15   defined below).

16             C.       Stalking Horse Bidder. Simpson Labs (“Stalking Horse Bidder”) has provided to
17   Seller an offer to acquire the Included Assets, and Seller has accepted that offer, subject to overbid
18
     and the approval of the Court. Seller and the Stalking Horse Bidder have entered into that Asset
19
     Purchase Agreement which is attached as Exhibit A hereto (“Stalking Horse Bidder’s Purchase
20
     Agreement”). The proposed purchase and sale transaction (“Sale Transaction”) between Seller and
21

22   the Stalking Horse Bidder is subject to overbid at the Auction in accordance with the sale procedures

23   (the “Sale Procedures”) set forth herein. As set forth in the Stalking Horse Bidder’s Purchase

24   Agreement, the Stalking Horse Bidder does not propose to acquire the “Excluded Assets” described
25   therein.
26
               D.       Sale Hearing/Auction. On March 21, 2018, the Court will conduct a hearing (“Sale
27   2
      All references to Seller mean Core Supplement Technology, Inc. acting by and through its Court-
28   approved Chief Restructuring Officer Richard Feferman, subject to final approval by the Court.

         ACTIVE\54309283.v1-3/15/18                      18
Case 17-06078-MM7                      Filed 04/06/20                    Entered 04/06/20 17:19:03                                  Doc 395-5                 Pg. 100
                                                                          of 111


 1   Hearing”)3 at which it will conduct the Auction of the Included Assets, with open bidding by
 2   prospective buyers, after which the Court will approve the winning bidder.
 3
               E.           Bidder Pre-Qualification for Auction. Any person or entity that desires to
 4
     participate in the Auction must be a qualified bidder (“Qualified Bidder”). In order to become a
 5
     Qualified Bidder, a bidder must satisfy the following requirements:
 6

 7                          1.            Required Documentation/Evidence of Bidder’s Ability to Consummate

 8             the Proposed Sale Transaction. In order for a potential bidder to be deemed a Qualified

 9             Bidder to participate in the Auction, the bidder must deliver to CRA (with a copy to Seller’s
10             Counsel (defined below)), among other things, the following documents: (a) an executed
11
               confidentiality agreement in the form attached hereto as Exhibit B hereto (Seller reserves the
12
               right to require that such form of the confidentiality agreement be executed without any
13
               revisions thereto); (b) current financial statements of the bidder, current bank account
14

15             statements of the bidder or such other form of disclosure regarding the bidder’s financial

16             condition acceptable to Seller, providing to Seller evidncofthbr’savigucentfd,moi rnacgbiltyohewscnumatiprosedSlTnacti, (c) a signed letter setting forth the

17             identity of the bidder, the contact information for the bidder, and full disclosure of any
18
               pre-petition or post-petition affiliations that the bidder has or may have with (i) Seller, (ii)
19
               any of Seller’s affiliates, (iii) any creditor of Seller, (iv) any holder of an equity interest in
20
               Seller, or (v) any of Seller’s current or former officers, directors or other insiders, and/or their
21
               relatives or family members; (d) signed letter acknowledging receipt of a copy of these Sale
22

23             Procedures and agreeing to accept and be bound by the provisions contained herein; (e) a

24             signed letter by the bidder that any bid made by the bidder is irrevocable and binding until
25             the closing (“Closing”) of the sale of Included Assets; and (f) any other documents
26
               reasonably requested by Seller.
27   3
       Unless otherwise defined herein, the definitions of the capitalized terms contained herein are as set
28   forth in the Sale Procedure Order.

         ACTIVE\54309283.v1-3/15/18                                                        19
Case 17-06078-MM7          Filed 04/06/20    Entered 04/06/20 17:19:03       Doc 395-5      Pg. 101
                                              of 111


 1                 In addition, a potential bidder will qualify to participate in the Auction only if the
           potential bidder demonstrates its ability to consummate the Sale Transaction contemplated by
 2         the terms of the potential bidder’s bid and demonstrates its ability to provide, under
 3         Section 365 of the Bankruptcy Code, adequate assurance of its future performance under all
           leases and contracts that the bidder desires to assume from Seller (“Assumed Contracts”).
 4         Each bidder must cooperate with Seller with respect to the assumption and assignment of
           Assumed Contracts to the bidder by providing to Seller information regarding the bidder,
 5         including financial information regarding the bidder, that will be sufficient to demonstrate
           adequate assurance of the bidder’s future performance pursuant to the Assumed Contracts.
 6         Seller may deliver such information to the non-debtor party to an Assumed Contract, and
 7         may file such information with the Court. Seller may decline to recognize a potential bidder
           as a Qualified Bidder if Seller determines that the potential bidder lacks the ability to
 8         consummate timely the proposed Sale Transaction.

 9                 Seller may take into account several subjective factors in determining whether a
           bidder will be deemed to be a Qualified Bidder, as described in paragraph __ below. Seller
10         may approve as many or as few Qualified Bidders as it deems appropriate for an active and
           productive sale process. Seller may consult with, and may take into account any input
11
           provided by, any creditor and any other party-in-interest. By way of example, and not
12         limitation, Seller will require that, in order for a bidder to be deemed a Qualified Bidder, the
           bidder demonstrate to Seller that the bidder can obtain timely for consummating the proposed
13         Sale Transaction any acquisition and/or working capital financing that the bidder proposes to
           obtain to fund the proposed Sale Transaction, and the bidder demonstrate to Seller that the
14         bidder will be able to close timely the Sale Transaction.
15
                    2.      Bid Requirements. Seller will require that all bids be in the form of an Asset
16
           Purchase Agreement, comparable to the form of the Stalking Horse Bidder’s Purchase
17
           Agreement, marked to show all proposed revisions to the Stalking Horse Bidder’s Purchase
18
           Agreement, including the purchase price and other financial terms proposed by the Qualified
19

20         Bidder (“Overbidder’s Purchase Agreement”).

21                 If a bidder submits a bid to acquire an assignment of an executory contract or
           unexpired lease of Seller, the bidder must either obtain the consent of a counterparty to any
22         such executory contract or unexpired lease (“Counterparty”) to such assignment, or obtain a
           determination by the Court at the Sale Hearing that such executory contract or unexpired
23
           lease is assignable to the bidder without the consent of the Counterparty. Seller will authorize
24         a Qualified Bidder, after the execution of an appropriate confidentiality agreement, to engage
           in discussions with any Counterparty to an executory contract or unexpired lease with Seller,
25         for the purpose of obtaining consent to the assignment of such executory contract or
           unexpired lease to such bidder.
26
                   Seller will require that a Qualified Bidder’s bid for Included Assets be signed by the
27
           Qualified Bidder and be irrevocable and binding until the Closing of the sale of Included
28         Assets.


     ACTIVE\54309283.v1-3/15/18                        20
Case 17-06078-MM7          Filed 04/06/20        Entered 04/06/20 17:19:03      Doc 395-5      Pg. 102
                                                  of 111


 1                 Unless otherwise determined by Seller in the exercise of its sole and absolute
           discretion, Seller will consider a Qualified Bidder’s bid only if the bid (a) provides, in the
 2         case of any bidder other than the Stalking Horse Bidder, for a purchase price (“Purchase
 3         Price”) with a value not less than the sum of: (i) $1,554,000 in cash; (ii) the amount of sales
           taxes that will be assessed in connection with the Transaction; (iii) the amount of any costs
 4         required to be paid to cure arrearages under the Assumed Contracts in connection with the
           assumption and assignment to the Qualified Bidder of any Assumed Contracts; (iv) the value
 5         to Seller’s Chapter 11 estate of the assumption by the Stalking Horse Bidder of the
           “Assumed Liabilities,” as that term is defined in Article II of the Stalking Horse Bidder’s
 6         Purchase Agreement; and (v) an initial overbid increment of $100,000; (b) is not conditioned
 7         on the Qualified Bidder’s obtaining financing; (c) is not conditioned on the outcome of
           diligence to be performed by the Qualified Bidder after the Bid Deadline (as defined below);
 8         (d) states the legal and identifying tax identification number of the Qualified Bidder; (e) does
           not include any closing conditions or other terms more burdensome to Seller than those set
 9         forth in the Stalking Horse Bidder’s Purchase Agreement; and (f) does not request a payment
           of a break-up fee or expense reimbursement (“Qualified Bid”).
10
                    In evaluating competing bids, Seller generally will favor cash consideration over non-
11
           cash consideration, such as the Stalking Horse Bidder’s proposed assumption of the Assumed
12         Liabilities. The Assumed Liabilities constitute approximately $853,000 in general unsecured
           liabilities. At this early stage of Seller’s case, the projected recovery by general unsecured
13         creditors is highly uncertain. It is very difficult, if not impossible, therefore, for Seller now to
           evaluate with any degree of accuracy the benefit to Seller’s bankruptcy estate of an
14         assumption of the Assumed Liabilities by the Stalking Horse Bidder. Accordingly, to be
15         conservative, Seller intends to discount substantially the benefit to Seller’s estate of the
           Stalking Horse Bidder’s assumption of the Assumed Liabilities versus the benefit of a
16         competing cash bid. In this regard, given Seller’s current evaluation of Seller’s assets and
           liabilities, it is Seller’s current intention to place only a nominal value on the Stalking Horse
17         Bidder’s proposed assumption of the Assumed Liabilities (e.g., a 10% value versus a
           competing cash bid). Seller reserves the right to change the value that it attributes to the
18         Stalking Horse Bidder’s assumption of the Assumed Liabilities, if and when changes in
19         circumstances so dictate. Seller will give to any Qualified Bidders prompt notice of such
           change in valuation.
20
                    3.      Deposit. In order for a bidder to qualify as a Qualified Bidder, the bidder must
21
           provide to Seller a deposit in the amount of $100,000 (“Deposit”):
22
                                            a.       Payment of Deposits. The Deposit must be wired to
23

24                                 STEPHEN C. HINZE, ATTORNEY AT LAW, A PC (“Seller’s

25                                 Counsel”). Wire instructions are attached as d “3” hereto.
26                                          b.       Refund of Deposits. A Qualified Bidder will be entitled
27
                                   to obtain a refund of its Deposit only if the Qualified Bidder’s
28

     ACTIVE\54309283.v1-3/15/18                          21
Case 17-06078-MM7           Filed 04/06/20    Entered 04/06/20 17:19:03        Doc 395-5      Pg. 103
                                               of 111


 1                                 Qualified Bid is not selected as the Successful Bid in accordance with
 2                                 the provisions of paragraph N hereof.
 3
            4.       Notification of Qualifying. Seller will notify promptly each potential bidder whether
 4
     Seller will deem the bidder to be a Qualified Bidder or whether Seller has declined to recognize the
 5
     bidder as a Qualified Bidder. The Stalking Horse Bidder is deemed to be a Qualified Bidder. Seller
 6

 7   may provide to any bidder an opportunity to remedy any deficiencies in a bid. Seller’s recognizing a

 8   bidder as a Qualified Bidder reflects only that the bidder may participate in the Auction, and does

 9   not reflect any determination by Seller, or by the Court, that the bidder is capable of consummating
10   the proposed Sale Transaction, or is capable of demonstrating adequate assurance of the bidder’s
11
     future performance under any Assumed Contracts in accordance with Section 365 of the Bankruptcy
12
     Code. Seller reserves the right to reject any Qualified Bid as unsatisfactory, or to discount a
13
     Qualified Bid relative to other bids, based upon any matter pertaining to the business experience or
14

15   financial condition of the bidder, or based upon any other matter pertaining to the bidder, that Seller

16   believes will impair Seller’s ability to obtain from the Court approval of the proposed Sale
17   Transaction with the bidder or otherwise will impair Seller’s ability to close timely the proposed
18
     Sale Transaction with the bidder.
19
            F.       Due Diligence. Parties interested in purchasing the Included Assets who have
20
     satisfied the requirements of paragraph E(1) above may obtain diligence materials, and arrange for
21
     inspection of the Included Assets, by contacting Richard Feferman of CRA, as follows:
22

23                                3830 Valley Centre Drive, Suite 705-152,
                                  San Diego, CA 92130
24                                E-Mail: richard@crarecovery.com
                                  Telephone: 858.792.7473
25   A bidders’ due diligence must be completed no later than the Bid Deadline (defined below).
26
            G.       Bid Deadline. The deadline for all Qualified Bidders to submit a Qualified Bid is
27
     12:00 p.m. (Pacific) on March 20, 2018 (“Bid Deadline”), the final day of the marketing period
28

      ACTIVE\54309283.v1-3/15/18                        22
Case 17-06078-MM7           Filed 04/06/20     Entered 04/06/20 17:19:03      Doc 395-5      Pg. 104
                                                of 111


 1   ordered by the Court, subject to Seller’s ability to extend the Bid Deadline as it deems appropriate.
 2           A bidder that desires to make a Qualified Bid must deliver, by mail, e-mail or by personal
 3   delivery: (1) an executed copy of the Qualified Bid (in the form of the Overbidder’s Purchase
     Agreement), with original signatures; (2) a corresponding redlined version of the Qualified Bid (in
 4   the form of the Overbidder’s Purchase Agreement), marked to show changes made to the Stalking
     Horse Bidder’s Purchase Agreement; and (3) the materials required to become a Qualified Bidder as
 5   set forth in paragraph __ above, as follows:
 6

 7          To CRA:                          Richard Feferman
 8                                           3830 Valley Centre Drive, Suite 705-152,
                                             San Diego, CA 92130
 9                                           E-Mail: richard@crarecovery.com
                                             Telephone: 858.792.7473
10          With a Copy to
            Seller’s Counsel:                Stephen C. Hinze, Esq.
11                                           STEPHEN C. HINZE, ATTORNEY AT LAW, A PC
12                                           217 Civic Center Drive, Suite 10
                                             Vista, California 92084
13                                           Telephone: (760) 689-0705
                                             E-Mail: sch@schinzelaw.com
14
                                             Mette H. Kurth, Attorney at Law
15
                                             Meg Manning, Attorney at Law
16                                           919 N. Market Street
                                             Suite 300
17                                           Wilmington, DE 19801
                                             Fax: (302) 656-8920
18                                           Email: mkurth@foxrothschild.com
                                                     mmanning@foxrothschild.com
19

20          H.       Seller’s Consideration of Bids. After all Qualified Bids have been received by

21   Seller, Seller will determine the best Qualified Bid to recommend that the Court approve, including

22   the bid by the Stalking Horse Bidder. Seller will make this determination based in part upon the
23   financial and other terms proposed by the Qualified Bidder pursuant to its Qualified Bid, and Seller’s
24
     determination regarding the likelihood of Seller’s ability to consummate timely a Transaction with
25
     the Qualified Bidder in accordance with the terms and conditions of the Qualified Bidder’s Qualified
26
     Bid, taking into account, among other things, the evidence provided by the Qualified Bidder of its
27

28   financial ability to close timely the Transaction.


      ACTIVE\54309283.v1-3/15/18                          23
Case 17-06078-MM7           Filed 04/06/20     Entered 04/06/20 17:19:03       Doc 395-5      Pg. 105
                                                of 111


 1           Seller will favor bids that provide, in part, for the following terms: (1) a Purchase Price
     payable all in cash, rather than one that requires that Seller finance a portion of the Purchase Price;
 2   (2) the assignment to the Qualified Bidder of Seller’s executory contracts and unexpired leases
 3   associated with the operation of Seller’s business; (3) Seller’s retention of the “Excluded Assets”
     associated with Seller’s business as provided in section __ of the Stalking Horse Bidder’s Purchase
 4   Agreement; (4) Seller’s making covenants, or making representations or warranties, not more
     burdensome to Seller than those set forth in the Stalking Horse Bidder’s Purchase Agreement;
 5   (5) conditions to the closing of the Sale Transaction not more burdensome to Seller than those set
     forth in the Stalking Horse Bidder’s Purchase Agreement; (6) an expeditious Closing of the Sale
 6   Transaction; and (7) a Sale Transaction that is reasonably certain to be consummated.
 7
             Subject to the approval of the Court at the Sale Hearing, Seller may, in the exercise of its
 8   business judgment, reject a bid that is not an all-cash bid, or discount any bid that is not an all-cash
     bid relative to a cash bid, based upon criteria adopted reasonably by Seller (e.g., based upon whether
 9   collateral is provided to secure the payment of the non-cash component of the bid; the terms of the
     non-cash bid; the bidder’s ability to demonstrate that the bidder will be able to pay the non-cash
10   portion of its bid; and Seller’s need for cash in the administration of its case).
11          I.       Auction. The Auction will be conducted in Court on March 21, 2018, at:
12
                                             Jacob Weinberger United States Courthouse
13                                           325 West F Street
                                             San Diego, CA 92101 – 6998
14                                           Department 1
                                             Room 218
15

16   The Auction will be held in person; provided, however, that Seller reserves the right, in the exercise
     of its sole and absolute discretion, to allow telephonic participation by certain bidders. Qualified
17   Bidders, and representatives of Qualified Bidders, will be entitled to attend and/or participate at the
     Auction. Seller may elect, in the exercise of its sole and absolute discretion, not to hold an Auction if
18   no overbids, or only overbids deemed unsatisfactory by Seller, are received by Seller. Seller will
     provide to all Qualified Bidders notice of any cancellation of the Auction. Seller may seek to sell
19   the Marketed Assets through a single Transaction, or through separate Transactions under separate
20   Purchase Agreements with different purchasers in the event that the combination of such sales is
     determined by Seller in the exercise of its sole and absolute discretion to obtain the highest or
21   otherwise best bid for the Marketed Assets.

22          J.       Overbidding at Auction. Seller will announce at the commencement of the Auction
23   the Qualified Bid that Seller determines to be the most favorable bid for the Marketed Assets. At the
24
     Auction, Qualified Bidders, including the Stalking Horse Bidder, will have the opportunity, but not
25
     the obligation, to make in an open forum overbids in excess of their initial bids.
26

27           The Purchase Price offered by any overbidder must include an initial overbid in an amount
     not less than $100,000. Subsequent overbids by any bidder (including the Stalking Horse Bidder)
28

      ACTIVE\54309283.v1-3/15/18                        24
Case 17-06078-MM7           Filed 04/06/20   Entered 04/06/20 17:19:03         Doc 395-5     Pg. 106
                                              of 111


 1   must be in minimum increments of not less than $20,000. Seller reserves the right to amend the
     bidding terms at any time.
 2
              K.     Successful Bid/Court Approval/Sale Order/Good Faith Finding. After the
 3

 4   conclusion of bidding, Seller will select the successful bid for the Included Assets (“Successful

 5   Bid”) and will request that the Court approve it by entry of an order (“Sale Order”) pursuant to

 6   which the Court will authorize Seller to consummate the Sale Transaction with the Successful
 7
     Bidder, in accordance with the terms and conditions of the Successful Bid. The Sale Order will be in
 8
     a form acceptable to the Successful Bidder, which acceptance cannot be unreasonably withheld.
 9
     Within one (1) business day after the completion of the Auction, the bidder making the Successful
10
     Bid (“Successful Bidder”) must complete, execute and deliver to Seller all agreements, instruments
11

12   and other documents evidencing and containing the terms and conditions upon which the Successful

13   Bid was made.
14   If the Successful Bidder desires a “good faith” finding under Bankruptcy Code section 363(m), then
15   it will be required to file with the Court a declaration confirming that it has not engaged in any
     collusion with respect to the bidding or the sale process.
16
              L.     Non-Refundable Deposit of Successful Bidder. In the event that the Successful
17
     Bidder fails, through no fault of Seller, to consummate timely the Sale Transaction approved by the
18
     Sale Order, the Successful Bidder will irrevocably forfeit its Deposit without further order of the
19

20   Court.

21            M.     Back-Up Bids. Seller will request that, in connection with the Sale Order, the Court
22   determine the priority, with reference to the favorableness to Seller’s Chapter 11 estate, of any
23
     Qualified Bid made by one or more Qualified Bidders other than the Successful Bidder (“Back-Up
24
     Bidders”) and establish the date by which each Back-Up Bidder must consummate a Sale
25
     Transaction with Seller (as such Back-Up Bidder’s bid may be improved by the terms of any overbid
26

27   made by such Back-Up Bidder pursuant to the Auction), in the event that the Successful Bidder fails

28   to consummate its Sale Transaction with Seller by the date established by the Court therefor. If a


      ACTIVE\54309283.v1-3/15/18                       25
Case 17-06078-MM7           Filed 04/06/20    Entered 04/06/20 17:19:03         Doc 395-5      Pg. 107
                                               of 111


 1   Successful Bidder fails to close timely a Sale Transaction after approval of the Sale Transaction by
 2   the Court, the next highest or otherwise best back-up bid (“Back-Up Bid”), as determined by the
 3
     Sale Order, instead will be deemed to be the Successful Bid with respect to such Sale Transaction,
 4
     without any need for further order of the Court. Seller reserves the right to seek all additional
 5
     damages from, and to exercise all remedies against, a defaulting Successful Bidder or Back-Up
 6

 7   Bidder.

 8             N.    Retention and Return of Deposits. Except as provided expressly to the contrary

 9   herein, all Deposits provided to Seller by Qualified Bidders will be retained by Seller, and all
10   Qualified Bids will remain open, notwithstanding the Court’s approval of a Sale Transaction with
11
     the Successful Bidder, until two (2) business days after the Closing of the Sale Transaction with the
12
     Successful Bidder, but in no event later than thirty (30) days after the Sale Hearing without the
13
     consent of the Qualified Bidder; provided, however, that Seller will return, within seven (7) days
14

15   after the Auction, all Deposits provided by a Qualified Bidder if Seller determines, in the exercise of

16   its sole and absolute discretion, that the Qualified Bid of such Qualified Bidder is not viable as a

17   Back-Up Bid.
18
               O.    Closing of the Sale Transaction. The Closing of a Sale Transaction with the
19
     Successful Bidder or with any Back-Up Bidder will occur no later than 7 days following the Court’s
20
     entry of the Sale Order.
21
               P.    Seller’s Discretion with Respect to Sale Procedures. Seller may amend the Sale
22

23   Procedures set forth herein, or may adopt additional procedures or rules for the bidding process, that

24   in the discretion of Seller will better promote the goals of the sale process and which will maximize
25   the proceeds generated for the benefit of Seller’s estate which are not inconsistent with the
26
     provisions of the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure or the Local
27
     Bankruptcy Rules. Without limiting the generality of the foregoing, Seller may, in the exercise of its
28

      ACTIVE\54309283.v1-3/15/18                        26
Case 17-06078-MM7           Filed 04/06/20      Entered 04/06/20 17:19:03        Doc 395-5       Pg. 108
                                                 of 111


 1   sole and absolute discretion, do any of the following: (1) extend the Bid Deadline; (2) deem a bidder
 2   a Qualified Bidder, notwithstanding the bidder’s failure to comply with the terms of the Sale
 3
     Procedures, or notwithstanding any initial determination by Seller that the bidder is not a Qualified
 4
     Bidder; (3) adopt criteria that Seller deems appropriate for determining the Successful Bid; (4)
 5
     amend the terms and conditions of the Stalking Horse Bidder’s Purchase Agreement or an
 6

 7   Overbidder’s Purchase Agreement, including, without limitation, the Purchase Price, conditions to

 8   the Closing of the Sale Transaction contemplated thereby, and the timing of the Closing of the Sale

 9   Transaction, as Seller and the bidder may mutually agree; (5) sell any Excluded Asset (other than
10   bankruptcy avoidance claims and causes of action); (6) reject any bid that is inadequate or
11
     insufficient, or that is not in conformity with the requirements of the Sale Procedures; and (7) allow
12
     additional bidding after the Auction, up to the conclusion of the Sale Hearing, as Seller may deem
13
     appropriate. Seller’s ability to consummate any Sale Transaction, however, will be subject to the
14

15   approval of the Court.

16           Q.      Acceptance of Successful Bid. Seller’s obligation to consummate a sale of the

17   Marketed Assets to the Successful Bidder will arise only when the Court approves the proposed Sale
18
     Transaction at the Sale Hearing, and the Successful Bidder tenders in full the Purchase Price for the
19
     Included Assets and otherwise complies with its obligations under its Purchase Agreement. Seller
20
     reserves the right, in the exercise of its sole and absolute discretion, to decline to sell the Included
21
     Assets in the event that (1) the Successful Bidder does not consummate timely its proposed Sale
22

23   Transaction, and (2) Seller determines that the terms of any overbid are unsatisfactory or are not in

24   the best interest of Seller’s creditors.
25           All funds that a bidder will pay to Seller in connection with the sale process described herein,
26
     including, without limitation, all Deposits and the Purchase Price, will be paid to the attorney trust
27
     account of Seller’s Counsel. Seller’s Counsel will hold all such funds and will not release such funds
28

      ACTIVE\54309283.v1-3/15/18                         27
Case 17-06078-MM7           Filed 04/06/20    Entered 04/06/20 17:19:03         Doc 395-5      Pg. 109
                                               of 111


 1   to Seller or to a bidder, unless either (1) Seller and the bidder provide to Seller’s Counsel their
 2   mutual written instructions authorizing the release of such funds, or (2) the Court enters an order
 3
     authorizing the release of such funds after notice and a hearing. All bidders hereby absolve and
 4
     waive and release fully and completely Seller’s Counsel from any liability of any nature whatsoever
 5
     for any acts taken by Seller’s Counsel in accordance with the provisions of this paragraph.
 6

 7          R.       Jurisdiction. Any and all disputes relating to, resulting or arising from the Sale

 8   Procedures set forth herein, the Auction, the Sale Hearing, the selection of the Successful Bidder, the

 9   disposition of Deposits or the conduct of Seller, will be adjudicated solely by the Court. A bidder’s
10   submission of a bid will constitute an express consent by the bidder to the exclusive jurisdiction of
11
     the Court to hear and to rule on any action or proceeding with respect to all such matters.
12
     Notwithstanding the foregoing, in the event that the Court declines jurisdiction or is otherwise
13
     wholly unavailable, then any action or proceeding with respect to such matters may be brought only
14

15   in the state or federal courts sitting in San Diego County, California.

16          FOR FURTHER INFORMATION REGARDING THE MARKETED ASSETS, DUE
17   DILIGENCE OR THE SALE PROCESS, PLEASE CONTACT:
18
                                    Richard Feferman
19                                  3830 Valley Centre Drive, Suite 705-152,
                                    San Diego, CA 92130
20                                  E-Mail: richard@crarecovery.com
                                    Telephone: 858.792.7473
21

22

23

24

25

26

27

28

      ACTIVE\54309283.v1-3/15/18                        28
Case 17-06078-MM7          Filed 04/06/20   Entered 04/06/20 17:19:03   Doc 395-5   Pg. 110
                                             of 111


 1
                             PROCEDURES EXHIBIT “3”
 2

 3
                                  WIRE INSTRUCTIONS
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ACTIVE\54309283.v1-3/15/18                     29
Case 17-06078-MM7      Filed 04/06/20     Entered 04/06/20 17:19:03      Doc 395-5   Pg. 111
                                           of 111



                                          Exhibit 3
                                    Wire Instructions


   Account Name:                           Stephen C. Hinze, Attorney At Law, APC
                                           Core Asset Purchase Agreement Trust Account

   Account Address:                        217 Civic Center Drive, Suite 10
                                           Vista CA 92084

   Bank Name:                              California Bank and Trust
   Account No.:                            5790485287
   Routing No:                             122232109
   SWIFT No. (International Transfers):    ZFNBUS55


   All domestic wire transfers must include an additional $14.00 to cover incoming wire
    service fee charged by the Bank. International wires include an additional $15.00.



   The last incoming deposit did not include the incoming wire fee. There was a $36.00 to
   return the money adding up to $50.00. The bank will charge $14.00 to accept the new
  incoming deposit. Please ensure that the new wire exceeds the amount of the deposit by
           $64.00 to ensure that sufficient funds are on account to pay the deposit.
